SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of Novem ber, 2015 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina ( Address of principal executive offices) Form 20-F x Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the Financial Statements for the three month periods ended on September 30, 2015 and on June 30, 2015 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires : IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2015 and for the three-month periods ended September 30, 2015 and 2014 Legal information Denomination: IRSA Inversiones y Representaciones Sociedad Anónima. Fiscal year N°.: 73, beginning on July 1st, 2015. Legal address: 108 Bolívar St., 1st floor, Autonomous City of Buenos Aires, Argentina. Company activity: Real estate investment and development. Date of registration of the by-laws in the Public Registry of Commerce: June 23, 1943. Date of registration of last amendment of the by-laws in the Public Registry of Commerce: March 15, 2013. Expiration of the Company’s by-laws: April 5, 2043. Registration number with the Superintendence: Capital: 578,676,460 shares. Common Stock subscribed, issued and paid up (in thousands of Ps.): Parent Company: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Cresud S.A.C.I.F. y A.). Legal Address: 877 Moreno St., 23rd. floor, Autonomous City of Buenos Aires, Argentina. Main activity: Real estate, agricultural, commercial and financial activities. Interest of the Parent Company on the capital stock: 372,112,411 common shares. Percentage of votes of the Parent Company on the shareholders’ equity: 64.3%. Type of stock CAPITAL STATUS Authorized for Public Offer of Shares (*) Subscribed, Issued and Paid up (in thousands of Pesos) Common stock with a face value of Ps. 1 per share and entitled to 1 vote each 578,676,460 578,676 (*) Company not included in the Optional Statutory System of Public Offer of Compulsory Acquisition. 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Financial Position as of September 30, 2015 and June 30, 2015 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non- Current Assets Investment properties 10 3,466,949 3,490,077 Property, plant and equipment 11 242,428 243,134 Trading properties 12 122,074 128,104 Intangible assets 13 126,495 127,409 Investments in associates and joint ventures 8,9 2,771,407 3,172,549 Deferred income tax assets 25 52,637 52,810 Income tax and minimum presumed income tax ("MPIT") credit 108,670 108,522 Trade and other receivables 17 140,872 115,141 Investments in financial assets 18 600,221 702,503 Derivative financial instruments 19 323,637 206,407 Total Non-Current Assets Current Assets Trading properties 12 4,088 3,300 Inventories 14 22,675 22,770 Restricted assets 16 9,771 9,424 Income tax and minimum presumed income tax ("MPIT") credit 16,854 19,009 Trade and other receivables 17 1,194,658 1,142,567 Investments in financial assets 18 712,099 295,409 Derivative financial instruments 19 35,955 29,158 Cash and cash equivalents 20 698,216 375,180 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital 574,874 574,451 Treasury stock 3,802 4,225 Inflation adjustment of share capital and treasury stock 123,329 123,329 Share premium 793,123 793,123 Additional paid-in capital from treasury stock 10,733 7,233 Cost of treasury stock (30,130) (33,729) Changes in non-controlling interest (14,258) (5,659) Reserve for share-based compensation 33 61,055 63,824 Legal reserve 116,840 116,840 Special reserve 3,824 3,824 Cumulative translation adjustment 341,062 305,852 Retained earnings 245,248 520,940 Total capital and reserves attributable to equity holders of the parent Non-controlling interest 351,828 396,913 TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 21 263,138 254,628 Borrowings 24 4,289,470 3,736,028 Derivative financial instruments 19 264,098 263,969 Deferred income tax liabilities 25 98,871 51,440 Salaries and social security liabilities 22 2,215 2,220 Provisions 23 396,967 374,121 Income tax and minimum presumed income tax ("MPIT") liabilities 25 59,896 - Total Non-Current Liabilities Current Liabilities Trade and other payables 21 964,287 895,996 Borrowings 24 1,294,246 1,247,796 Derivative financial instruments 19 238,909 236,611 Salaries and social security liabilities 22 73,257 122,606 Provisions 23 51,875 51,512 Income tax and minimum presumed income tax ("MPIT") liabilities 25 71,147 135,380 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Fernando A. Elsztain Director Acting as President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Income for the three-month periods ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Income from sales, rents and services 27 713,549 588,647 Income from expenses and collective promotion fund (“FPC”) 27 254,941 201,422 Costs 28 (435,134) (353,494) Gross Profit Gain from disposal of investment properties 10 389,815 317,486 General and administrative expenses 29 (131,086) (79,389) Selling expenses 29 (54,963) (37,422) Other operating results, net 31 (13,098) 2,818 Profit from operations Share of loss of associates and joint ventures 8,9 (491,412) (111,650) Profit before financial results and income tax Finance income 32 46,399 23,825 Finance costs 32 (334,312) (327,126) Other financial results 32 (148,397) 87,013 Financial results, net 32 (Loss) / Profit before income tax Income tax 25 (112,269) (176,331) (Loss) / Profit for the period Attributable to: Equity holders of the parent (275,692) 3,258 Non-controlling interest (40,275) 132,541 (Loss) / Profit per share attributable to equity holders of the parent during the period: Basic (0.48) 0.01 Diluted (0.48) 0.01 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Fernando A. Elsztain Director Acting as President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Income for the three-month periods ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina (Loss) / Profit for the period (315,967) 135,799 Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment 35,873 45,063 Other comprehensive income for the period (i) Total comprehensive (loss) / income for the period Attributable to: Equity holders of the parent (240,482) 39,914 Non-controlling interest (39,612) 140,948 (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Fernando A. Elsztain Director Acting as President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the three-month periods ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock (2) Share premium Additional paid-in capital from treasury stock Cost of treasury stock Changes in non-controlling interest Reserve for share-based compensation Legal reserve Special reserve Cumulative translation adjustment Retained earnings Subtotal Non-controlling interest Total Shareholders´ equity Balance at July 1 st , 2015 Loss for the period - (275,692) (275,692) (40,275) (315,967) Other comprehensive income for the period - 35,210 - 35,210 663 35,873 Total comprehensive income / (loss) for the period - (240,482) Reserve for share-based compensation - 4,330 - 4,330 - 4,330 Share-based compensation plan cancellations 423 (423) - - 3,500 3,599 - (7,099) - Changes in non-controlling interest - (8,599) - (8,599) (879) (9,478) Dividends distribution to non-controlling interest - (4,499) (4,499) Capital contribution from non-controlling interest - (95) (95) Balance at September 30, 2015 574,874 3,802 123,329 793,123 10,733 61,055 116,840 3,824 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Related to CNV General Resolution N° 609/12. See Note 26. Includes Ps. 811 of Inflation adjustment treasury stock. See Note 26. . Fernando A. Elsztain Director Acting as President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the three-month periods ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock (2) Share premium Cost of treasury stock Changes in non-controlling interest Reserve for share-based compensation Legal reserve Special reserve Reserve for new development Cumulative translation adjustment Retained earnings Subtotal Non-controlling interest Total Shareholders' equity Balance at July 1 st , 2014 Profit for the period - 3,258 3,258 132,541 135,799 Other comprehensive income for the period - 36,656 - 36,656 8,407 45,063 Total comprehensive income for the period - Reserve for share-based compensation (Note 33) - 10,064 - 10,064 - 10,064 Capital distribution to non-controlling interest - (3,786) (3,786) Changes in non-controlling interest - 4,904 - 4,904 (5,998) (1,094) Capital contribution from non-controlling interest - 275 275 Balance at September 30, 2014 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Related to CNV General Resolution N° 609/12. See Note 26. Includes Ps. 1,045 of Inflation adjustment treasury stock. See Note 26. . Fernando A. Elsztain Director Acting as President 6 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Cash Flows for the three-month periods ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash generated by operations before income tax paid 20 441,137 306,855 Income tax and Minimum Presumed Income tax paid (66,995) (54,761) Net cash generated by operating activities Investing activities: Capital contributions in associates and joint ventures 8.9 (34,329) (3,280) Purchases of associates and joint ventures 8.9 - (268,975) Purchases of investment properties 10 (46,780) (228,662) Proceeds from sale of investment properties 387,557 1,507,060 Purchases of property, plant and equipment 11 (5,723) (11,685) Purchases of intangible assets 13 (24) (383) Purchase of investments in financial assets (1,283,245) (309,178) Proceeds from sale of investments in financial assets 699,564 361,080 Proceeds from sale of equity interest in associates and joint ventures - 19,139 Interest received from financial assets 702 3,175 Loans granted to associates and joint ventures - 49 Dividends received - 290 Net cash (used in) generated by investing activities Financing activities: Proceeds from borrowings 531,437 327,819 Payments of borrowings (226,217) (684,650) Payment of non-convertible notes (95,636) - Payment of financial leasing (800) (592) Dividends paid (42,773) (48,055) Acquisition of non-controlling interest in subsidiaries (8,599) (1,094) Capital contribution of non-controlling interest - 275 Capital distribution to non-controlling interest - (3,786) Dividends paid to non-controlling interest (5,473) - Interest paid (206,024) (192,204) Loans from associates and joint ventures, net - 13,009 Repurchase of non-convertible notes (120,803) - Payment of seller financing of shares - (105,861) Issuance of non-convertible notes 403,051 - Payments related to derivative financial instruments (14,032) (16,213) Net cash generated by (used in) financing activities Net Increase in cash and cash equivalents Cash and cash equivalents at beginning of year 20 375,180 609,907 Foreign exchange gain on cash and cash equivalents 17,041 26,217 Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Fernando A. Elsztain Director Acting as President 7 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA”, “the Company”, “Us” or “the Society”) was founded in 1943 and is engaged in a diversified range of real estate activities in Argentina since 1991. IRSA and its subsidiaries are collectively referred to hereinafter as “the Group”. As of September 30, 2015, the Group operates in six business segments. See Note 6 to the Consolidated Financial Statements as of June 30, 2015 for a description of such segments. The group’s real estate business operations are conducted primarily through IRSA and its principally subsidiary, IRSA Propiedades Comerciales S.A. (“IRSA CP”). Through IRSA CP and IRSA, the Group owns, manages and develops shopping centers across Argentina, a portfolio of office and other rental properties in the Autonomous City of Buenos Aires, and it entered the US real estate market in 2009, mainly through the acquisition of non-controlling interests in office buildings and hotels. Through IRSA or IRSA CP, the Group also develops residential properties for sale. The Group, through IRSA, is also involved in the operation of branded hotels. The Group uses the term “real estate” indistinctively in these consolidated financial statements to denote investment, development and/or trading properties activities. During the fiscal year ended June 30, 2014, the Group made an investment in the Israeli market through Dolphin Fund Ltd. (“DFL”) and Dolphin Netherlands B.V. (“DN B.V.” and together with DFL “Dolphin”), in IDB Development Corporation Ltd. (“IDBD”) (an Israeli Company), of an initial interest of 26.65%. During fiscal year ended June 30, 2015, the Group continued investing in IDBD, increasing its indirect interest as of June 30, 2015, to 49%. During the three-month-period ended on September 30, 2015 the Group did not invest further in the company. IDBD is one of the Israeli largest and most diversified conglomerates, which is involved, through its subsidiaries, in several markets and industry, including real estate, retail, agribusiness, insurance, telecommunications, etc.; controlling or participating in companies as: Clal Insurance (Insurance Company), Cellcom (Mobile phone services), Adama (Agrochemicals), Super-Sol (supermarket), PBC (Real Estate), among others. IDBD is listed in Tel Aviv Stock Exchange (“TASE”) since May, 2014. 8 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information (Continued) The activities of the Group’s segment “Financial operations and others” is carried out mainly through Banco Hipotecario S.A. (“BHSA”), where we have a 29.99% interest (without considering treasury shares of our own). BHSA is a commercial bank offering a wide variety of banking activities and related financial services to individuals, small and medium-sized companies and large corporations, including the provision of mortgaged loans. BHSA’s shares are listed on the Buenos Aires Stock Exchange (“BASE”). Besides that, the Group has a 43.15% interest in Tarshop S.A (“Tarshop”), which main activities are credit card and loan origination transactions. IRSA’s shares are listed and traded on both the BASE and the New York Stock Exchange (“NYSE”). IRSA CP shares are listed and traded on both the BASE and the NASDAQ. Cresud S.A.C.I.F y A. is our ultimate parent company and is a corporation incorporated and domiciled in Argentina. The address of its registered office is 877 Moreno St., Floor 23, Autonomous City of Buenos Aires, Argentina. These Unaudited Condensed Interim Consolidated Financial Statements have been approved for issue by the Board of Directors on November 11, 2015. 2. Summary of significant accounting policies 2.1 Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements a) Basis of preparation The Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13 of the CNV. Such information is included in the Notes to the Unaudited Condensed Consolidated Interim Financial Statements, as admitted by the International Financial Reporting Standard (IFRS). These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the Annual Consolidated Financial Statements of the Group as of June 30, 2015 prepared in accordance with IFRS in force. These Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. These Unaudited Condensed Interim Consolidated Financial Statements corresponding to the three-month periods ended September 30, 2015 and 2014 have not been audited. The management believes they include all necessary adjustments to fairly present the results of each period. The Company’s three-month periods ended September 30, 2015 and 2014 results do not necessarily reflect the proportion of the Group’s full-year results. 9 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) Accounting policies The accounting policies applied in the presentation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2015. The principal accounting policies are described in Note 2 of the Consolidated Financial Statements for the year ended June 30, 2015. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the Annual Consolidated Financial Statements for the year ended June 30, 2015, save for changes in accrued income tax, provision for legal claims, provision for Directors' fees, allowance for bad debts and accrued supplementary rental. Additionally, to estimate the market value of its investment in IDBD, in this period the Group chose to stop considering the listed price (Level 1 valuation) and to adopt a valuation model based on unobservable variables (Level 3 valuation), as a result of the circumstances described in Note 15. Comparative Information Balance items as of June 30, 2015 and September 30, 2014 shown in these financial statements for comparative purposes arise from the Consolidated Financial Statements then ended. Certain reclassifications have been made in order to present figures comparatively with those of this period. 10 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Seasonal effects on operations The operations of the Group’s shopping centers are subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and year-end holidays (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also affect the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 4. Acquisitions, dispositions, transactions and/or authorization pending approval Acquisition and disposals For the three-month period ended September 30, 2015 Sale of investment properties On July 10, 2015, the Group through IRSA signed the transfer deed for the sale of the 16th floor of Maipú 1300 building. The transaction Price was set at US$ 1.5 million. Such transaction generated a gain before tax of approximately Ps. 12.3 million. On July 24, 2015, the Group through IRSA signed the transfer deed for the sale of the 4th floor of Maipú 1300 building. The transaction Price was set at Ps. 21.7 million. Such transaction generated a gain before tax of approximately Ps. 20.0 million. On July 31, 2015, the Group through IRSA signed the transfer deed for the sale of the 18th floor of Maipú 1300 building. The transaction Price was set at US$ 1.6 million. Such transaction generated a gain before tax of approximately Ps. 12.9 million. On August 24, 2015, the Group through IRSA signed the transfer deed for the sale of the 3rd floor of Maipú 1300 building. The transaction Price was set at US$ 1.5 million. Such transaction generated a gain before tax of approximately Ps. 11.9 million. On September 3, 2015, the Group, through IRSA sold the lands of “Isla Sirgadero”, located in Santa Fe Province. The transaction Price was set at US$ 4.0 million. Such transaction generated a gain before tax of approximately Ps. 32.6 million. On September 10, 2015, the Group through IRSA CP, transferred 5,963 square meters corresponding to seven offices floors, 56 parking units and 3 storage units of Intercontinental Plaza Building. The transaction price was set at Ps. 324.5 million, which has already been fully paid. Gross profit of this operation amounted to Ps. 300.0 million. 11 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions, dispositions, transactions and/or authorization pending approval (Continued) All sales mentioned above led to a combined profit for the Group of Ps. 389.8 million, disclosed within the line “Gain from disposal of investment properties” in the statement of income. Investment in IDBD On May 7, 2014, a transaction was closed whereby the Group, acting indirectly through Dolphin, acquired, jointly with C.A.A. Extra Holdings Limited, a non-related company incorporated under the laws of the State of Israel, controlled by Mordechay Ben Moshé (hereinafter, “ETH”), an aggregate number of 106.6 million common shares in IDBD representing 53.30% of its stock capital, under the scope of the debt restructuring of IDBD’s holding company, IDB Holdings Corporation Ltd. (“IDBH”), with its creditors (the “Arrangement”). Under the terms of the agreement entered into between Dolphin and E.T.H.M.B.M. Extra Holdings Ltd., a company controlled by Mordechay Ben Moshé, to which Dolphin and ETH agreed to (the “Shareholders' Agreement”), Dolphin jointly with other third party investors acquired a 50% interest in this investment, while ETH acquired the remaining 50%. The initial total investment amount was NIS 950 million, equivalent to approximately US$ 272 million at the exchange rate prevailing on that date. During fiscal year 2015 Dolphin continued investing in IDBD and as of June 30, 2015, the IRSA's indirect equity interest in IDBD amounted to approximately 49%. On August 27, 2015, DIC published a rights offering memorandum according to the Proposal to IDBD and DIC (see on this regard note 9 “Interest in associates” accompanying these financial statements) and on September 6, 2015 issued right for every 1000 shares of DIC, which would be exercised automatically and cost-free on the same day for 224 Series 3 warrants, 204 Series 4 warrants, 204 Series 5 warrants and 204 Series 6 warrants, each. Each DIC warrant is convertible to 1 share of DIC and has the following characteristics: - Series 3 warrants are exercisable at NIS 6.54 and mature on December 21, 2015; - Series 4 warrants are exercisable at NIS 7.183 and mature on December 21, 2016; - Series 5 warrants mature on December 21, 2017. The exercise price is NIS 7.183 until December 20, 2016, and NIS 7.836 thereafter. - Series 6 warrants mature on December 21, 2018. The exercise price is NIS 7.183 until December 20, 2016, and NIS 8.489 thereafter. Pursuant to the above said, on September 6, 2015 Dolphin received 91,163 warrants Series 3 and 83,023 warrants Series 4, 5 and 6 from DIC. 12 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions, dispositions, transactions and/or authorization pending approval (Continued) As a result of the transactions described above, as of September 30, 2015, Dolphin held an aggregate number of 324,445,664 shares, 15,998,787 Series 3 warrants, 24,897,859 Series 4 warrants, 109,342,966 Series 5 warrants and 97,833,180 Series 6 warrants, accounting for a 49.0% share interest in IDBD. Additionally, on September 30, 2015, Dolphin held 406,978 shares of DIC, 91,163 Series 3 warrants and 83,023 Series 4, 5 and 6 warrants of DIC, accounting for a direct equity interest of 0.48%. As of September 30, 2015, IDBD’s Board of Directors consists of nine members, three of whom have been designated by Dolphin, Eduardo Sergio Elsztain (President), Roni Bar-On (on July 7 Roni Bar- On replaced Alejandro Gustavo Elsztain) and Saúl Zang. During February and March 2015 Dolphin and ETH initiate an exchange of letters mainly in relation to claims from ETH in connection with the Rights Offering and ETH’s claim demanding a pro rata acquisition of the shares in IDBD owned by Dolphin and subscribed for under the Rights Offering and all the shares acquired thereafter by IFISA asserting in the latter case the rights under the Shareholders’ Agreement ( first refusal ). Based on the foregoing and in accordance with the provisions of the Shareholders’ Agreement with respect to dispute resolution, on April 30, 2015 (the “Preliminary Hearing”) arbitration proceedings were initiated in English language, in Tel Aviv, and the Israeli law applies thereto. The arbitration proceedings are intended to settle the issues referred to above, and application and interpretation of certain clauses of the Shareholders' Agreement. In addition, during such Preliminary Hearing, the parties agreed on the rules and procedures that would govern the conduct of the arbitration proceedings and a schedule for such purposes. Appointment of an arbitrator was approved and, as a result, any applicable statutory terms began running thereafter. On May 28, 2015, before the filing of the arbitration claim, ETH made a preliminary petition to the arbiter that triggered application of the Buy Me Buy You (“BMBY”) clause, which establishes that each party to the Shareholders’ Agreement may offer to the counterparty to acquire (or sell, as the case may be) the shares it holds in IDBD at a fixed price; and within 14 days from delivery of the BMBY notice (the “Notice”) recipient should let it know whether it desires to sell or acquire the other party’s shares pursuant to the terms of the Notice, in accordance with the provisions of the Shareholders’ Agreement. In such petition, ETH further added that the purchaser thereunder would be required to assume all obligations of seller under the Arrangement. In addition, on June 10 and 11, 2015, Dolphin gave notice to ETH of its intention to buy all the shares in IDBD held by ETH, asserted its defenses and its interpretation about application and construction of the BMBY, establishing that ETH’s interpretation of such mechanism was erroneous. 13 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions, dispositions, transactions and/or authorization pending approval (Continued) As a result, the parties pursued arbitration to settle their disputes and in respect of the correct interpretation of the BMBY clause, in order to determine, first, who is the purchaser under the BMBY clause, and whether such party will be under the obligation to assume all the obligations of seller under the Arrangement. For such purposes, the arbiter decided to divide the arbitration proceedings into two phases: the first one to deal with the disputes related to application and interpretation of the mechanism under the BMBY clause and the second one in relation to the parties’ additional petitions or claims. Moreover, on June 28 and 30, 2015 ETH filed a motion with the arbiter requesting an injunction preventing changes in IDBD’s current Board of Director’s composition at IDBD’s annual shareholders’ meeting held on July 7, 2015. On July 6, 2015, the arbiter granted such injunction as requested by ETH, for which reason Dolphin appointed only 3 directors for the next meeting and could appoint such number of directors until the arbiter issues a final decision about who is the purchaser under the BMBY process. On September 24, 2015 the arbitrator issued its award, which provided that: (i) Dolphin and IFISA are entitled to act as buyers in the BMBY process, and ETH should sell IDBD shares held by it (92,665,929 shares) at a NIS price of 1.64 per share; (ii) the buyer must fulfill all of the commitments included in the seller’s Arrangement, including the commitment to carry out Tender Offers and the obligation to engage in capital increases; (iii) the buyer must pledge in favor of the Arrangement Trustees the shares that seller had pledged to them; (iii) the parties will have 16 days to complete the BMBY process from the time of notice of this award. As Dolphin is a subsidiary that qualifies as a VCO in accordance with the IAS 28 exemption referred to in Note 2.3 (d) to the Consolidated Financial Statements for the fiscal year ended June 30, 2015, the Company has recorded its interest in IDBD at fair value with changes in the income statement. 14 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions, dispositions, transactions and/or authorization pending approval (Continued) Changes in non-controlling interest IRSA CP During the tree-month period ended September 30, 2015, the Group acquired 115,643 shares of IRSA CP for an amount of Ps. 3.1 million (14,501 were acquired by IRSA and the remaining 101.592 by the subsidiary Tyrus). As a result of this transaction, the non-controlling interest was reduced by Ps. 0.8 million and the interest attributable to the shareholders’ of the controlling parents was reduced by Ps. 9.5 million. The equity interest in IRSA CP as of September 30, 2015 amounts to 95.90%. The effect on shareholders’ equity of this change in the equity interest in IRSA CP is summarized as follows: Ps. Carrying value of non-controlling interest 879 Price paid for the non-controlling interest (9,478) Reserve recognized in the Shareholders’ equity (8,599) 5. Financial risk management and fair value estimates Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. The Unaudited Condensed Interim Consolidated Financial Statements do not include all the information and disclosures on financial risk management; therefore they should be read along with the annual consolidated financial statements for the year ended June 30, 2015. There have been no changes in the risk management or risk management policies applied by the Group since year end. 5.2 Fair value estimates Since June 30, 2015 there have been no significant changes in business or economic circumstances affecting the fair value of the Group's assets or liabilities (either measured at fair value or amortized cost). Furthermore, there have been certain transfers between the different hierarchies used to assess the fair value of the Group's financial instruments, which are described in Note 15. 15 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information IFRS 8 requires an entity to report financial and descriptive information about its reportable segments, which are operating segments or aggregations of operating segments that meet specified criteria. Operating segments are components of an entity about which separate financial information is available that is evaluated regularly by the Group’s Executive Committee (Chief Operating Decision Maker, “CODM”), without prejudice of the powers and responsibilities of the management body, that is the Board of Directors, in deciding how to allocate resources and in assessing performance. The Executive Committee evaluates the business based on the differences in the nature of its products, operations and risks. The amount reported for each segment item is the measure reported to the Executive Committee and subsequently informed for these purposes to the top management body that is the Group's Board of Directors. In turn, the Board of Directors’ management is assessed by the Shareholders’ Meeting, which is the governance body. Operating segments identified are disclosed as reportable segments if they meet any of the following quantitative thresholds: · The operating segment’s reported revenue, including both sales to external customers and inter-segment sales or transfers, is ten per cent or more of the combined revenue, internal and external, of all operating segments; · The absolute amount of its reported profit or loss is ten percent or more, in absolute amount, of the greater of: o the combined reported profit of all operating segments that do not report a loss; and o the combined reported loss of all operating segments that report a loss. · Its assets are ten percent or more of the combined assets of all operating segments. As well as this, the operating segments that do not meet any of the quantitative thresholds may be considered as reportable segments if the management estimates that this information could be useful for the users of the financial statements. 16 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) If, after determining reportable segments in accordance with the preceding quantitative thresholds, the total external revenue attributable to those segments amounts to less than 75% of the total Group’s consolidated external revenue, additional segments are identified as reportable segments, even if they do not meet the thresholds described above, until at least 75% of the Group’s consolidated external revenue is included in reportable segments. Once the 75% of the Group’s consolidated external revenue is included in reportable segments, the remaining operating segments may be aggregated in the “Other segments” column. Segment information has been prepared and classified according to different types of businesses in which the Group conducts its activities. The Group operates in an area of “Investment and Development Properties business” which comprises the following segments: · The “Shopping Centers” segment includes the operating results of the Group’s shopping centers portfolio principally comprised of lease and service revenues related to rental of commercial space and other spaces in the shopping centers of the Group. · The “Offices and others” segment includes the operating results of the Group’s lease revenues of office and other rental space and other service revenues related to the office activities. · The “Sales and Development” segment includes the operating results of the sales of Undeveloped parcels of land and/or trading properties, as the results related with its development and maintenance. Also included in this segment are the results of the sale of real property intended for rent, sales of hotels and other properties included in the international segment. · The "Hotel" segment includes the operating results of the Group’s hotels mainly comprised of room, catering and restaurant revenues. · The “International” segment includes profit or loss on investments in subsidiaries and/or associates that mainly operate in the United States in relation to the lease of office buildings and hotels in that country, and the results arising from investment in IDBD at fair value. · The “Financial operations and others” segment primarily includes the financial activities carried out by the associates Banco Hipotecario S.A. and Tarshop S.A., and consumer finance residual financial operations of Apsamedia S.A. (currently merged with IRSA CP). Furthermore, the e-commerce activities conducted through the associate Avenida Inc. were also included until the first quarter of the fiscal year ended June 30, 2015. This investment began to be considered a financial asset as from the second quarter of the mentioned year. 17 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) The Group’s Executive Board periodically reviews the results and certain asset categories corresponding to these segments. The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the consolidated financial statements, except for the investments in joint ventures: Cyrsa S.A., Nuevo Puerto Santa Fe S.A., Puerto Retiro S.A., Baicom Networks S.A. and Quality Invest S.A., which are reported to the Group’s Executive Board, applying proportional consolidation method. Under this method the income/loss generated and assets, are reported in the income statement line-by-line rather than in a single item as required by IFRS. Under this method, each reported asset contains the Group’s proportionate share in the same asset class in these joint ventures. As an example, the amount of investment properties reported to the Executive Board includes (i) the balance of investment properties as stated in the statement of financial position, plus (ii) the Group’s share in the balances of investment properties of joint ventures. Management believes that the proportional consolidation method provides more useful information to understand the business return. Moreover, operating results of Entertainment Holding S.A. ("EHSA") joint venture is accounted for under the equity method. Management believes that, in this case, this method provides more adequate information for this type of investment, given its low materiality and considering it is a company without direct trade operations, where the main asset consists of an indirect interest of 25% of La Rural S.A The following asset categories are reviewed by the Group’s Executive Board: investment properties, property, plant and equipment; trading properties, goodwill, rights to receive future units through barter agreements, inventories, investment in associates and investment in EHSA joint venture. The sum of these assets, classified by business segment, is reported under “assets by segment”. Assets are allocated to each segment based on the operations and/or their physical location. Goods and services exchanged between segments are calculated on the basis of market prices. Intercompany transactions between segments, if any, are eliminated. The shopping center properties of the Group are all located in Argentina, the country of domicile of the Group. Mainly, the Group’s offices and other rental properties are also located in Argentina. Properties of the Group located in United States, are disclosed in column "International". The Group’s hotels are located in Argentina and United States. The Group’s trading properties are located in Argentina and Uruguay. 18 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) In the last quarter of the fiscal year ended June 30, 2015, the Group has changed the presentation of the Statements of income which is reviewed by the CODM for purposes of assigning resources and assessing performance for the fiscal year for a better alignment with the current business vision and the metrics used to such end. These amendments affected the shopping centers and office segments. The information examined by the CODM does not include the amounts pertaining to building administration expenses and collective promotion funds (“FPC”, as per its Spanish acronym) from the Statements of income, and so does it exclude total recovered costs, as they are not analyzed to assess the operating performance of the segment. The CODM examines the net amount from these items (total surplus or deficit between building administration expenses and collective promotion funds and recoverable expenses). These costs and income are presented now for reconciliation of all segments and their respective consolidating operating income. The amounts corresponding to prior fiscal years have been retroactively adjusted to reflect these changes in segment information. In addition, in the last quarter of the fiscal year ended June 30, 2015, the Group has modified how it presents the gain/loss on the sale of investment property in segment information, which is revised by CODM. The information revised by CODM includes the gain/loss on the sale of investment properties within sales and development segment, regardless of the segment where the property would have been originally located. These modifications affected the segments of sales and developments and international. 19 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the period ended September 30, 2015: September 30, 2015 Shopping Center Offices and others Sales and developments Hotels International Financial operations and others Total Urban Properties and Investment Revenues (i) 532,779 75,149 2,526 110,769 - 28 721,251 Costs (79,119) (13,616) (5,406) (81,563) - (32) (179,736) Gross Profit / (Loss) - Gain from disposal of investment properties - - 389,815 - - - 389,815 General and administrative expenses (37,399) (12,000) (28,503) (21,603) (32,849 ) - (132,354) Selling expenses (31,813) (4,542) (4,855) (14,106) - (123) (55,439) Other operating results, net (6,554) (1,275) (3,581) (358) (644) (520) (12,932) Profit / (Loss) from operations (6,861) Share of profit / (loss) of associates and joint ventures - (1,395) 3,126 - (562,760) 67,820 (493,209) Segment Profit / (Loss) (6,861) Investment properties 2,332,514 921,952 335,723 - - - 3,590,189 Property, plant and equipment 48,570 18,489 1,384 163,831 1,267 - 233,541 Trading properties - - 128,662 - - - 128,662 Goodwill 6,804 3,911 - 10,715 Right to receive future units under barter agreements - - 90,486 - - - 90,486 Inventories 15,537 - 493 7,011 - - 23,041 Investments in associates and joint ventures - 19,353 59,680 - 1,038,502 1,482,660 2,600,195 Operating assets (i) The Group’s revenues are entirely originated in Argentina. 20 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the period ended September 30, 2014: September 30, 2014 Shopping centers Offices and others Sales and developments Hotels International Financial operations and others Total Urban Properties and Investment Revenues (i) 387,675 81,024 4,804 96,827 25,873 55 596,258 Costs (66,107) (10,168) (3,335) (66,291) (7,121) (74) (153,096) Gross Profit Gain from disposal of investment properties - - 317,486 - - - 317,486 General and administrative expenses (25,938) (11,289) (10,070) (17,289) (15,701) - (80,287) Selling expenses (18,939) (3,981) (1,922) (13,092) - (118) (38,052) Other operating results, net (2,874) (1,397) (756) (335) (249) 8,559 2,948 Profit / (Loss) from operations Share of profit / (loss) of associates and joint ventures - 4,619 1,296 345 (183,674) 59,706 (117,708) Segment profit / (loss) before Financing and Taxation ( ,8 72 ) Investment properties 2,249,256 798,099 584,374 - - - 3,631,729 Property, plant and equipment 26,836 30,041 3,840 163,987 1,453 - 226,157 Trading properties - - 135,619 - - - 135,619 Goodwill 1,667 9,392 - 11,059 Right to receive future units under barter agreements 9,264 - 75,813 - - - 85,077 Inventories 12,100 - 618 5,711 - - 18,429 Investments in associates and joint ventures - 27,868 39,585 22,474 763,443 1,314,317 2,167,687 Operating assets (i) From all of the Group’s revenues, Ps. 570 millions are originated in Argentina and Ps. 26 million in United States. 21 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) The following tables present a reconciliation between the total results of segment operations and the results of operations as per the statements of income. The adjustments relate to the presentation of the results of operations of joint ventures accounted for under the equity method under IFRS and the non-elimination of the inter-segment transactions. September 30, 2015 Total as per segment information Adjustment for share of profit / (loss) of joint ventures Expenses and FPC Adjustment to income for elimination of inter-segment transactions Total as per Statement of income Revenues from sales, rents and services 721,251 (7,178) - (524) 713,549 Income from expenses and FPC - - 255,174 (233) 254,941 Costs (179,736) 3,694 (259,107) 15 (435,134) Gross profit Gain from disposal of investment properties 389,815 - - - 389,815 General and administrative expenses (132,354) 291 - 977 (131,086) Selling expenses (55,439) 363 - 113 (54,963) Other operating results, net (12,932) 182 - (348) (13,098) Profit from operations - Share of (loss) / profit of associates and joint ventures (493,209) 1,797 - - (491,412) Net segment profit / (loss) before financing and taxation - September 30, 2014 Total as per segment information Adjustment for share of profit / (loss) of joint ventures Expenses and FPC Adjustment to income for elimination of inter-segment transactions Total as per Statement of income Revenues from sales, rents and services 596,258 (5,804) - (1,807) 588,647 Income from expenses and FPC - - 201,422 - 201,422 Costs (153,096) 2,533 (204,300) 1,369 (353,494) Gross profit Gain from disposal of investment properties 317,486 - - - 317,486 General and administrative expenses (80,287) 228 - 670 (79,389) Selling expenses (38,052) 522 - 108 (37,422) Other operating results, net 2,948 210 - (340) 2,818 Profit from operations - Share of (loss) / profit of associates (117,708) 6,058 - - (111,650) Net segment profit / (loss) before financing and taxation - 22 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) The following tables present a reconciliation between total segment assets as per segment information and total assets as per the statement of financial position. September 30, September 30, Total Assets per segment based on segment information Less: Proportionate share in assets per segment of joint ventures (2) (131,979) (136,094) Plus: Investment in joint ventures (1) 171,211 185,982 Other non-reportable assets 3,924,119 - Total Consolidated Assets as per Statement of financial position (1) Represents the proportionate equity value of joint ventures that were proportionately consolidated for information by segment purposes. (2) Below is a detail of the proportionate share in assets by segment of joint ventures, included in the information reported by segment: September 30, September 30, Investment properties 123,240 124,509 Property, plant and equipment 639 165 Trading properties 2,500 5,889 Goodwill 5,234 5,235 Inventories 366 296 Total proportionate share in assets per segment of joint ventures 23 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Information about subsidiaries The Group conducts its business through several operating and holding subsidiaries. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Summarized statements of financial position Panamerican Mall S.A. (“PAMSA”) Dolphin Fund Ltd. September 30, June 30, September 30, June 30, ASSETS Total Non-current assets 515,743 517,465 1,341,053 1,728,669 Total Current assets 333,208 487,492 330,265 329,563 TOTAL ASSETS LIABILITIES Total non-current liabilities 39,947 20,791 264,098 263,969 Total Current liabilities 99,876 309,978 298,993 294,735 TOTAL LIABILITIES NET ASSETS Summarized statements of income and statements of comprehensive income PAMSA Dolphin Fund Ltd. September 30, September 30, September 30, 2015 September 30, Revenues 97,128 74,316 - - Profit / (Loss) before income tax 54,389 45,614 (439,003) (161,643) Income tax expense (19,449) (15,965) - - Profit / (Loss) for the period Other comprehensive (loss) / income - - (14,318) 16,994 Total comprehensive income / (loss) for the period Profit / (Loss) attributable to non-controlling interest 6,988 5,930 (18,068) 32,135 Summarized statement of cash flows PAMSA September 30, September 30, Net cash generated by operating activities 56,445 64,059 Net cash used in investing activities (18,513) (30,624) Net cash (used in) / generated from financing activities: (42,864) 4,823 Net (decrease) / increase in cash and cash equivalents (4,932) 38,258 Foreign exchange gain on cash and cash equivalents 10,553 2,674 Cash and cash equivalents at beginning of period 74 44,387 Cash and cash equivalents at end of period 5,695 85,319 The information above is the amount before inter-company eliminations. 24 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Interests in joint ventures As of September 30, 2015 and June 30, 2015, the joint ventures of the Group were Cyrsa S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A., NPSF, Entretenimiento Universal S.A. and EHSA. The shares in these joint ventures are not publicly traded. Evolution of investments in joint ventures for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows : September 30, June 30, Beginning of the period /year Capital contribution - 8,369 Cash dividends (i) - (33,614) Share of profit 403 9,608 Capital reduction (ii) - (110,860) End of the period / year (i) During the year ended June 30, 2015, the Group cashed dividends from Cyrsa and Nuevo Puerto Santa Fe S.A. in the amount of Ps. 31.0 million and Ps. 2.6 million, respectively. (ii) During the year ended June 30, 2015, Cyrsa S.A. distributed to IRSA due to capital reduction in the amount of Ps. 110.9 million. Restrictions, commitments and other matters in respect of joint ventures According to the Argentine laws, 5% of the profit of the year is separated to constitute legal reserve until they reach legal capped amounts (20% of total capital). This legal reserve is not available for the dividend distribution and can only be released to absorb losses. The Group’s joint ventures have not reached the legal capped amounts. There are no contingent liabilities relating to the Group’s interest in joint ventures, and there are no contingent liabilities of the joint ventures themselves. Quality Invest S.A. In March 2011, Quality subscribed an agreement of purchase for the property of an industrial plant owned by Nobleza Piccardo S.A.I.C. y F. (hereinafter “Nobleza”) located in San Martin, Province of Buenos Aires. The facilities have the necessary features and scales for multiple uses. The purchase price was agreed on US$ 33.0 million. At the same time, Quality subscribed a lease agreement with Nobleza, by means of which Nobleza will rent the property for a maximum term of 3 years. On March 2, 2015, an Agreement Letter has been signed for the completion of lease agreement and restitution of San Martín plant. On April 2011, Quality requested the CNDC´s to issue an advisory opinion on the obligation to notify the operation or not. Later, the Court of Appeals confirmed the CNDC’s decision regarding the obligation to serve notice and consequently, therefore, on February 23, 2012 local Form F1 was filed, which as of the date of these consolidated financial statements is still in process. 25 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Interests in joint ventures (Continued) As authorized by the relevant Ordinance, on January 20, 2015 Quality Invest S.A. entered into an Urbanization Agreement with the Municipality of San Martín which governs several regulatory aspects and sets forth a binding assignment of meters in exchange for cash contributions subject to formalization of certain administrative milestones included in the rezoning process. The Agreement contemplates a monetary compensation to the City Council totaling Ps. 40.0 million, payable in two installments of Ps. 20.0 million each. The first of such installments was paid on June 30, 2015. Entertainment Holdings S.A. During November 2012, IRSA CP acquired shares of common stock, representing 50% of Entertainment Holdings S.A. (“EHSA”)’s capital stock and votes and as a consequence IRSA CP holds a jointly indirect interest in LRSA of 25% which operates the Exhibition Center “Predio Ferial de Buenos Aires”. In connection with the Exhibition Center, in December 2012 the Executive Branch issued Executive Order 2552/12 that annulled an executive order dated 1991 which approved the sale of the Exhibition Center to the SRA; the effect of this new order was to revoke the sale transaction. Subsequent to December 21, 2012, the Executive Branch notified the SRA of said executive order and further ordered that the property be returned to the Federal Government within 30 subsequent days. Then, the SRA issued a press release publicly disclosing the initiation of legal actions. Furthermore, as it has become publicly known, on August 21, 2013, the Supreme Court of Justice rejected the appeal filed by the National State against the injunction timely requested by the SRA. Neither has IRSA CP been served notice formally nor is it a party involved in the legal actions brought by the SRA. Given the potential dimension of the dispute, as it has been known to the public, we estimate that if Executive Order 2552/2012 was found to be unconstitutional, such order shall have no legal effects either in EHSA or in the acquisition by IRSA CP of an equity interest in EHSA. However, if the opposite happen, that is, a court order declaring the nullity of Executive Order 2699/91 could have a real impact on acquired assets. In this scenario, the judicial decision may render the purchase of the Plot of Land by SRA null and void , and all acts executed by SRA in relation to the Plot of Land, including the right of use currently held by the entity where EHSA has an indirect equity interest, through vehicle entities, would also become null and void. 26 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Interests in joint ventures (Continued) On June 1, 2015, a ruling was issued in case 4573/2012 Sociedad Rural Argentina vs. National State – Executive Power on Declaratory Action, whereby the injunction staying the effects of Executive Order 2552/12 was lifted. On June 2, 2015 the Sociedad Rural Argentina filed a writ of appeals against the ruling indicated above and on that same date the appeal was admitted with staying effects. While a decision on the appeal filed with the Court is pending, the motion to lift the injunction filed by the National State will have no effect. On September 17, 2015 the Second Chamber decided to reject the lifting of the injunction. Against this resolution the National Government appealed Extraordinary. Notwithstanding the above, to the date we are not aware of any judicial measure petitioned by the owner of the Plot of Land and/or the National Government, or the corresponding appeals or rulings, may have affected the actual use of the Plot of Land. There are no contingent liabilities relating to the Group’s interest in joint ventures, and there are no contingent liabilities of the joint ventures themselves, different to the mentioned above. Puerto Retiro S.A. (“Puerto Retiro”) On April 18, 2000, Puerto Retiro S.A. was notified of a filing made by the National Government, through the Ministry of Defense, to extend the petition in bankruptcy of Inversora Dársena Norte S.A. (Indarsa) to Puerto Retiro. At the request of plaintiff, the bankruptcy court for the Buenos Aires District issued an order restraining the ability of Puerto Retiro to sell or dispose in any manner the land. Indarsa had acquired 90% of the capital stock of Tandanor to a formerly estate owned company in 1991. Tandanor is mainly engaged in ship repairs, which activity was carried out in premises with a surface of 19 hectares located near La Boca and where Syncrolift is currently installed. Indarsa did not comply with the payment of the outstanding price for the acquisition of the stock of Tandanor, and therefore the Ministry of Defense requested the bankruptcy of Indarsa, pursuing to extend the bankruptcy to Puerto Retiro. 27 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Interests in joint ventures (Continued) The evidence steps of the legal procedures have been completed. Puerto Retiro appealed the precautionary measure, being the same confirmed by the Court on December 14, 2000. The parties have submitted their claims in due time. The file was passed for the judge to issue a pronouncement, this being a decree adjourning the summoning of decisions to pronouncement in the understanding that there exists pre-judgment in respect of the penal cause filed against ex-officers of the Ministry of Defense and ex-directors of the Company. Consequently, the matter will not be solved until there is final judgment in penal jurisdiction. Notice has been served upon the commercial court that the criminal cause of action was declared extinguished by operation of the statutes of limitation and that the accused were acquitted. However, this ruling was revoked by the Criminal Cassation Court; an extraordinary remedy was filed, which was denied. Then a grievance remedy was filed with the Argentine Supreme Court, which has not yet decided on the dispute. The Management and legal advisors of Puerto Retiro estimate that there are legal and technical issues to consider that the request for bankruptcy will be denied by the court. However, given the current status of the case, we cannot predict its outcome. In addition, Tandanor filed a civil action against Puerto Retiro and other accused parties in the criminal case for violation of section 174 subsection 5, under section 173 subsection 7 of Criminal Code. The claim expects that upon invalidation of executive order that approved the bid of Dársena Norte plot of land, Tandanor be reimbursed any other sum of money that it claims to have lost due to the alleged fraudulent purchase-sale transaction of the real property disputed in the case. Puerto Retiro filed an answer to the complaint in due course in relation to the civil action, and filed some affirmative defenses. Tandanor requested the intervention of the National State as third party in the proceedings, which was admitted by the Court. In March 2015 both the National State and the plaintiffs answered the motion for affirmative defenses filed by the defendant. To date, no decision has been made regarding such defenses. Until the court rules on the admissibility of such affirmative defenses, we cannot predict the outcome; yet, there are some technical legal arguments that support the company’s position . 28 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates As of September 30, 2015 and June 30, 2015, the associates of the Group were New Lipstick LLC, BHSA, IDBD, Tarshop S.A., Manibil S.A., Lipstick Management LLC, Banco de Crédito y Securitización S.A. (“BACS”) and Avenida Inc. Changes in the Group’s investments in associates for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: September 30, June 30, Beginning of the period /year Acquisition / Increase in equity interest in associates (see Note 4) - 1,254,306 Capital contributions 34,329 30,938 Share of profit / (loss) 66,108 (31,469) Currency translation adjustment 34,790 87,359 Cash dividends (ii) - (12,873) Sale of equity interest (see Note 4) - (33,768) Reclassification to financial instruments (see Note 4) - (30,089) Net loss on investments at fair value (557,923) (412,112) End of the period / year (i) (i) Includes Ps. (384,082) and Ps. (362,931) reflecting interests in companies with negative equity as of September 30, 2015 and June 30, 2015, respectively, which are disclosed in “Provisions” (see Note 23). (ii) During the year ended June 30, 2015, the Group cashed dividends from BHSA in the amount of Ps. 12.9 million. Restrictions, commitments and other matters in respect of associates According to the Argentine laws, 5% of the profit of the year is separated to constitute legal reserve until they reach legal capped amounts (20% of total capital). This legal reserve is not available for the dividend distribution and can only be released to absorb losses. The Group’s associates under these laws have not reached the legal capped amounts. There are no contingent liabilities relating to the Group’s interest in associates, and there are no contingent liabilities of the associates themselves. Tarshop S.A. Over the past two fiscal years, the BCRA modified certain aspects of the regulatory framework of the activities carried out by Tarshop S.A. Based on these changes, our Associate is going through a business reformulation process. In addition, during October 2014 Banco Hipotecario S.A and IRSA CP approved a gradual capitalization plan to be carried out by shareholders pro rata their holdings; the first tranche of such capitalization has already been made for a total amount of Ps. 110.0 million. 29 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) No-competition agreement for the sale of the equity interest Due to the sale assignment and transfer of the 80% of the equity interest in Tarshop to BHSA, made during the fiscal year ended June 30, 2011, the Group committed itself to not competing for 5 years in the credit card and/or consumer loan business in which Tarshop has a presence. New Lipstick New Lipstick has a pledge over the shares of its operating subsidiary Metropolitan 885 Third Avenue Leasehold LLC (“Metropolitan”). Metropolitan owns the building known as Lipstick Building in Manhattan. Rigby 183 LLC During fiscal year 2015, Rigby has received a statement of proposed audit changes from New York State relating to New York State Real Property Transfer Tax concerning a transfer of shareholdings between shareholders in November 2012 in the amount of US$ 0.5 million. In September 2015, the State of New York notified the ruling in favor of Rigby, thereby dismissing the claim made. IDBD Under the Agreement, Dolphin and ETH promised to participate on a joint and several basis in the capital increases resolved by IDBD’s Board of Directors in order to carry out its business plan for 2014 and 2015, for at least NIS 300 million in 2014 and NIS 500 million in 2015. As of September 30, 2015, Dolphin has contributed NIS 668.6 million in aggregate (NIS 400 million of which are creditable against its commitment) and ETH has contributed NIS 203.5 million in IDBD. In this way, Dolphin has completed its committed contributions, while IDBD is claiming from ETH, and Dolphin, under its joint and several liability, to pay the balance committed by ETH for an aggregate of NIS 196.5 million (equivalent to approximately US$ 50.1 million at the exchange rate prevailing as of September 30, 2015). 30 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) Moreover, as part of the Arrangement, Dolphin and ETH promised jointly and severally to make Tender Offers for the purchase of IDBD’s shares for a total amount of NIS 512.09 million (equivalent to approximately US$ 128 million at the exchange rate prevailing as of September 30, 2015), as follows: (i) by December 31, 2015 at least NIS 249.8 million for a price per share of NIS7.798 (value as of September 30, 2015, subject to adjustment) and (ii) by December 31, 2016, for at least NIS 512.09 million, less the offer made in 2015, for a price per share of NIS 8.188 (value as of September 30, 2015, subject to adjustment). As security for the performance of the tender offers, a total of 34,130,119 shares in IDBD were pledged as of September 30, 2015. In addition, as of September 30, 2015, 49,695,135 shares, 23,950,072 Series 4 warrants, 22,752,569 Series 5 warrants and 20,357,561 Series 6 warrants of IDBD held by Dolphin were deposited in escrow as pledge collateral, and are expected to be soon transferred to an account not subject to pledge. As of the date, of issuance of these financial statements, the Tender Offer has not been consummated. On May 12, 2014, IDBD’s shares became listed on the TASE. Consequently, all the shares acquired to date (including the pledged shares) were deposited in escrow with Bank Leumi Le-Israel as security in compliance with the lock-up provisions set forth in Chapter D of the TASE Regulations, which provide that initially listed shares may not be disposed of for a term of 18 months and allow the release of 2.5% per month beginning on the fourth month since the initial listing date. In this way, pursuant to the TASE’s regulations as of September 30, 2015 5,240,822 shares and 335,715 Series 3 warrants remained deposited as set forth above. The lock-up provisions will be effective up to November 12, 2015. Additionally, Dolphin promised to inject funds in IDBD, directly or through an affiliated company, for at least NIS 256 million and up to NIS 400 million, as follows: (i) NIS 256 million through the exercise of the New Rights arising from the Rights Offering by Dolphin; (ii) an additional investment (the “Additional Investment”) for an amount equivalent to (a) the Maximum Immediate Payment (as such term is defined in Note 3 to the Consolidated Financial Statements for the fiscal year ended June 30, 2015), less (b) the amount received by IDBD under the Rights Offering, excluding the exercise of the new warrants, but in no case for an amount higher than NIS 144 million. The Additional Investment will be made by Dolphin or a vehicle controlled by Eduardo Sergio Elsztain exercising additional rights to be acquired by them or, if such rights are not acquired, by participating in another rights offering to be made by IDBD. On February 10, 2015, Dolphin subscribed a total of NIS 391.5 million, with a remaining contribution commitment of NIS 8.5 million. 31 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) In addition, as set forth in Note 3 to the Consolidated Financial Statements as of June 30, 2015, Dolphin promised to (i) exercise the Series 4 warrants for a total amount of NIS 150 million if so requested by IDBD’s Board of Directors within 6 to 12 months of the Rights Offering date; and (ii) exercise the remaining Series 4, 5 and 6 warrants received under the Rights Offering, subject to the satisfaction of two conditions simultaneously: (a) that IDBD and its lenders reach an agreement to amend certain covenants; and (b) that a control permit over Clal is given by the Capital Markets, Insurance and Savings Commissioner of Israel. On May 6, 2015, Dolphin submitted to IDBD's Board of Directors the following binding and irrevocable proposal, which provided, among others, that Dolphin (directly or through any vehicle controlled by Eduardo Sergio Elsztain), promises to make a capital injection for up to NIS 100 million in IDBD, subject to the following conditions, among others: (a) That IDBD make a public offering of its shares, under terms acceptable to the market and approved by IDBD’s Board of Directors, for an amount of at least NIS 100 million and not to exceed NIS 125 million, and that the offering is made between October 1, 2015 and November 15, 2015. (b) The commitment assumed by Dolphin would automatically expire upon the occurrence of any of the following events before the day of the public auction under the public offering: (i) if any of IDBD’s creditors or any of the representatives of IDBD’s bondholders files legal actions against IDBD, including a complaint seeking the early or immediate repayment or acceleration of any portion of IDBD’s debt; (ii) if a meeting of any of IDBD’s bondholders is called including in its agenda any of the matters set forth in paragraph (ii); (iii) if IDBD receives capital contributions for a total amount of NIS 100 million in any manner, whether through a rights offering, the exercise of warrants, a private or public placement, and if such contributions are made by Dolphin directly or through any vehicle controlled by Eduardo Sergio Elsztain (apart from the capital contributions creditable against the NIS 158.5 million obligation under Dolphin’s irrevocable proposal dated December 29, 2014), or by any other individual or legal entity, or the investor public, and at any event when the aggregate amount of such capital contributions under paragraph 5 (d) (iii) of the proposal so submitted is lower than NIS 100 million, Dolphin’s commitment under Section 5 (c) above would be reduced accordingly; or (iv) if an adverse event or change occurs in IDBD or its control structure or in any of its material affiliates. On May 7, IDBD's Board of Directors approved the proposal. 32 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) On June 29, 2015, Dolphin submitted an irrevocable proposal to IDBD and DIC (the “Proposal Sent to IDBD and DIC”) which offered that, subject to its approval by the Boards of Directors of both companies, DIC would start as soon as possible a rights offering for up to approximately NIS 500 million (“DIC’s Rights Offering”) (equivalent to US$ 127.4 million at the exchange rate prevailing as of September 30, 2015). Under DIC’s Rights Offering, each shareholder of the company would receive, for no consideration, DIC’s right units consisting of 4 series of warrants issued by DIC (which would be registered for trading in the TASE), each of which would be exercisable for one common share of DIC (“DIC’s Warrants”), with the following features: - DIC’s Warrants would be divided into 4 series, and the exercise price of each of such series would be approximately NIS 125 million, as follows: o The first series of warrants would be exercisable until December 21, 2015, for a price to be determined based on acceptable market conditions and after consultation with capital market experts, but in no case for a higher price than NIS 6.53 (“DIC’s 1 Warrants”). o The second series of warrants would be exercisable until December 21, 2016, for an exercise price equivalent to 110% of DIC’s 1 Warrants’ exercise price. o The third series of warrants would be exercisable until December 21, 2017, for an exercise price of: (i) 110% of DIC’s 1 Warrants’ exercise price, in the event they are exercised before December 21, 2016; or (ii) 120% of DIC’s 1 Warrants’ exercise price if they are exercised between December 21, 2016 and December 21, 2017. o The fourth series of warrants would be exercisable until December 21, 2018, for an exercise price of: (i) 110% of DIC’s 1 Warrants’ exercise price, in the event they are exercised before December 21, 2016; or (ii) 130% of DIC’s 1 Warrants’ exercise price if they are exercised between December 21, 2016 and December 21, 2018. - As part of DIC’s Rights Offering, IDBD would promise to exercise all DIC’s 1 Warrants issued in favor of IDBD, for a total amount of approximately NIS 92.5 million (“IDBD’s Investment Amount”) by December 21, 2015, provided that the following conditions have been satisfied as of such date: o IDBD should have the written consent of IDBD’s main lenders for IDBD to exercise DIC’s 1 Warrants issued in its favor under DIC’s Rights Offering. o IDBD should have conducted and completed a Rights Public Offering (as such term is defined below), under which it should have raised an amount of at least NIS 200 million. 33 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) o IDBD should have received the written consent of its main lenders in order for any amount injected as capital in IDBD after the date of such proposal in excess of NIS 100 million and up to NIS 350 million, to be used at any time for injection from IDBD into DIC, through any capital injection method. - In turn, Dolphin proposes the following to IDBD: o IDBD’s public offering amount under Dolphin’s proposal dated May 6 would be increased by at least NIS 100 million and up to NIS 125 million (the “Rights Public Offering under the Proposal to IDBD and DIC”). In other words, the total amount would be increased from a minimum of NIS 100 million to a maximum of NIS 200 million, and the maximum amount would be increased from a maximum of NIS 125 million to a maximum of NIS 250 million (the “Total Increased Amount”). o Therefore, Dolphin’s obligation to participate in the Rights Public Offering under the Proposal to IDBD and DIC would be increased (compared to the proposal dated May 6, 2015) by an amount equal to the difference between the Total Increased Amount and the total amount of commitments received, always provided that such amount were not higher than NIS 200 million (the “Capital Contribution Amount”). o The approval of this proposal would constitute IDBD’s confirmation and approval that all of Dolphin’s commitments under this proposal would imply the full and complete settlement of its remaining obligations to inject NIS 8.5 million in IDBD, pursuant to Dolphin’s irrevocable proposal dated December 29, 2014. o Dolphin’s commitment would automatically expire upon the occurrence of any of the following events: (i) if any of DIC’s creditors or any of the trustees of DIC’s bonds filed any legal action against DIC, including a complaint seeking the early repayment or acceleration of any portion of DIC’s debt; and/or (ii) if any meeting of DIC’s bondholders included in its agenda any one or more of the following matters: (a) appointment of advisers (financial, legal or otherwise); (b) appointment of a committee of representatives of DIC’s bondholders; (c) filing of any legal action against DIC; and/or (d) complaints for early or immediate repayment of any portion of DIC’s debt, or any similar discussion. - The Proposal to IDBD and DIC was binding and irrevocable, and it was valid up to July 13, 2015 and expired on such date if the Boards of Directors of IDBD and DIC did not accept it and approve it unconditionally. The Proposal to IDBD and DIC was approved by IDBD’s Board of Directors on July 16, 2015. 34 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) On July 9 and 16, 2015, Dolphin submitted explanations on the Proposal to IDBD and DIC. On July 9, 2015, the main explanations were as follows: - The termination or expiration of the Proposal to IDBD and DIC would not repeal the commitments undertaken by Dolphin under the proposal submitted by Dolphin to IDBD on May 6, 2015, always provided that such commitments continued in full force and effect subject to the proposed terms, or Dolphin’s remaining commitment to inject NIS 8.5 million in IDBD pursuant to its irrevocable proposal dated December 29, 2014. - A further condition would be added to the Proposal to IDBD and DIC whereby if Dolphin’s interest in the rights public offering were lower than NIS 8.5 million, Dolphin would remain obliged vis-à-vis IDBD to inject the remaining amount arising from subtracting NIS 8.5 million and the amount effectively injected at this instance by Dolphin. - IDBD would replace its commitment to exercise DIC’s Series 1 warrants for NIS 92.5 million with the commitment to exercise the Series 1 warrants for at least the amount that results from subtracting (a) the Capital Contribution Amount; and (b) NIS 100 million, always provided that such amount does not exceed NIS 92.5 million. On July 13, 2015, Dolphin extended the maturity of the Proposal to IDBD and DIC until July 16, 2015. In addition, on July 16, 2015, Dolphin submitted additional explanations on the Proposal to IDBD and DIC dated June 29, 2015 and July 9, 2015, which provided as follows: - Dolphin agrees that the new shares to be acquired by Dolphin or any entity controlled by Eduardo Sergio Elsztain under the public offering of shares to be made by IDBD during October 2015 would not grant to it the right to participate in the Tender Offer (as such term is defined in Note 3 to the Consolidated Financial Statements as of June 30, 2015) always provided that such new shares are still held by Dolphin or an entity controlled by Eduardo Sergio Elsztain. Notwithstanding, nothing will prevent Dolphin and/or the entity controlled by Eduardo Sergio Elsztain that holds such new shares to be acquired under the public offering to be made in October 2015 by IDBD from freely disposing of them. 35 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) On July 16, 2015, IDBD’s Board of Directors approved a capital increase by means of a public offering pursuant to the terms proposed by Dolphin in the Proposal to IDBD and DIC, and to exercise DIC’s warrants, all based on Dolphin’s irrevocable commitment to participate in the referred capital increase. IDBD plans to carry out the public offering between October and November 2015, subject to the company’s corporate approvals, other statutory consents required and the fact that the exercise of DIC’s warrants can be made pursuant to the terms and conditions set forth in Dolphin’s proposal. Additionally, on July 16, 2015, DIC’s Board of Directors accepted the Proposal to IDBD and DIC and instructed its management to take such steps as necessary in order to make a rights offering pursuant to Dolphin’s proposal. On August 27, 2015 DIC published the rights offering prospectus and on September 6, 2014 DIC issued 4 series of warrants to its shareholders. As of the date of submittal of these financial statements, IDBD had not completed the capital injection in DIC. On August 16, 2015 and amended on September 9, 2015, the Arrangement Trustees submitted a petition to the competent court (the "Petition of the Arrangement Trustees"), including Dolphin and IFISA among other stakeholders, for it to determine whether: (a) IFISA would be subject to the commitments related to the Tender Offer under identical terms as Dolphin; (b) the shares held by any other company controlled by Eduardo Sergio Elsztain (including Dolphin) would not be eligible to take part in the Tender Offer; and (c) the shares held by any company controlled by Eduardo Sergio Elsztain (including Dolphin) and transferred to other entities would not be eligible to take part in the Tender Offer. On September 29, 2015 the Arrangement Trustees submitted a petition to the competent court for it to issue a temporary order prohibiting Dolphin, IFISA and others to carry out any transactions with IDBD’s shares until the court decided on the petition made by the Arrangement Trustees. See Note 39 for further information. 36 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment properties Changes in the Group’s investment properties for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Shopping Center Office buildings and other rental properties Undeveloped parcel of lands Properties under development Total At June 30, 2014: Costs 3,135,470 1,022,389 367,871 363,001 4,888,731 Accumulated depreciation (1,370,225) (248,911) - - (1,619,136) Residual value Year ended June 30, 2015 Opening residual value 1,765,245 773,478 367,871 363,001 3,269,595 Additions 60,361 220,152 1,569 186,457 468,539 Transfers 490,191 23,080 25,331 (538,602) - Transfers to property, plant and equipment (140) 10,404 - (8,779) 1,485 Transfers to trading property (3,107) - - - (3,107) Disposals (114) (93,566) (3,251) (2,077) (99,008) Depreciation (i) (123,387) (24,040) - - (147,427) Residual value at the year end - At June 30, 2015 Costs 3,682,661 1,182,459 391,520 - 5,256,640 Accumulated depreciation (1,493,612) (272,951) - - (1,766,563) Residual value - Period ended September 30, 2015 Opening residual value 2,189,049 909,508 391,520 - 3,490,077 Additions 45,969 811 - - 46,780 Disposals - (20,873) (2,895) - (23,768) Depreciation (i) (36,359) (9,781) - - (46,140) Closing residual value - At September 30, 2015 Costs 3,728,630 1,162,397 388,625 - 5,279,652 Accumulated depreciation (1,529,971) (282,732) - - (1,812,703) Residual value - (i) Depreciation charges of investment property were included in “Costs” in the statement of income (Note 29). The following amounts have been recognized in the statement of income: September 30, September 30, Rental and service income 601,668 487,017 Income from expenses adjustment and FPC 254,941 201,422 Direct operating expenses (430,575) (350,828) Development expenditures (4,559) (2,666) Gain from disposal of investment property 389,815 317,486 Borrowing costs incurred during the period ended September 30, 2014 of Ps. 2,034, were capitalized at the rate of the Company’s general borrowings, which amounts to 15%. Those costs correspond to Alto Comahue. Capitalization of financial costs has ceased since the completion of the shopping mall, therefore, financial costs have not been capitalized as of September 30, 2015. 37 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment properties (Continued) Arcos del Gourmet Injunction order: In December 2013, the Judicial Branch confirmed an injunction that suspended the opening of the shopping center on the grounds that it did not have certain governmental permits in the context of two judicial processes, where a final decision has been rendered for the company. The plaintiff filed a petition for the continuation of the preliminary injunction by means of an extraordinary appeal of unconstitutionality which was by the lower and appellate courts; consequently, it filed an appeal with the Autonomous City of Buenos Aires Higher Court of Justice, which so far has not rendered a decision. Nowadays, the Shopping Center Distrito Arcos is open to the public and operating normally. Concession Status: The National State issued Executive Order 1723/2012 whereby several plots of land located in prior rail yards of Palermo, Liniers and Caballito rail stations ceased to be used for rail purposes, in order to be used for development of integral urbanization projects. In this respect and as part of several measures related to other licensed persons and/or concessionaires, we have notified in the file of proceedings of the corresponding Resolution 170/2014 revoking the Contract for Reformulation of the Concession of Rights of use and Development number AF000261 issued by the Agencia de Administración de Bienes del Estado (State Assets Administration Office, or AABE in Spanish). It should further be pointed out that such measure: (i) has not been adopted due to non-compliance of our controlled company; (ii) to date has not involved the interruption of the commercial development or operation of the shopping center, which continues to operate under normal conditions; Notwithstanding the foregoing, Arcos del Gourmet S.A. has filed the relevant administrative remedies (appeal) and has also filed a judicial action requesting that the revocation of such concession be overruled. Furthermore, it has started a so-called “juicio de consignación”, that is an action where the plaintiff deposits with the court sums of money that the defendant refuses to accept. Under this legal action, the company has deposited in due time and form all rental payments under the Contract for Reformulation of the Concession of Rights of Use and Development, which the Company considers to have been unduly revoked. 38 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment properties (Continued) The following is a detailed summary of the Group's investment properties by type at September 30, 2015 and June 30, 2015: Name Net book amount September 30, June 30, Shopping centers: Abasto de Buenos Aires 255,183 255,335 Alto Palermo Shopping 218,892 221,792 Alto Avellaneda 130,820 131,140 Paseo Alcorta 105,940 106,091 Alto Noa 30,570 29,708 Buenos Aires Design 11,475 12,860 Patio Bullrich 111,272 112,426 Alto Rosario 113,731 115,014 Mendoza Plaza 99,800 101,657 Dot Baires Shopping 373,971 377,260 Córdoba Shopping 63,221 61,111 Patio Olmos 26,514 27,050 Soleil Factory 83,303 84,301 Ocampo parking space 14,164 14,401 Alto Comahue 316,605 309,103 Distrito Arcos 243,198 229,800 Total Shopping Centers Office building and other rental properties portfolio: Bouchard 551 7,585 7,698 Bouchard 710 60,791 60,923 Dique IV 51,043 51,835 Intercontinental Plaza 21,769 41,106 Libertador 498 3,972 3,938 Maipú 1300 9,914 14,713 Suipacha 652 8,272 8,255 Torre BankBoston 137,523 138,432 República building 193,459 194,971 Dot building 125,506 126,365 La Adela 214,594 214,594 Santa María del Plata 12,510 12,510 Abasto Office 10,309 11,084 Building annexed to Alto Palermo Shopping 31,740 32,542 Others 15,873 15,973 Total Office and Other rental properties portfolio (i) Undeveloped parcels of lands: Santa María del Plata 158,951 158,951 Catalinas Norte 109,496 109,496 Pilar 1,550 1,550 Luján plot of land 41,972 41,972 Caballito - Ferro 45,812 45,812 Building annexed to DOT 25,336 25,336 Others 5,508 8,403 Total undeveloped parcels of land Total (i) As of September 30, 2015 and June 30, 2015 includes property, plant and equipment in the amount of Ps. 25,195 and Ps. 25,431, respectively, that reflect offices used by the Group. 39 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Property, plant and equipment Changes in the Group’s property, plant and equipment for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Hotel buildings and facilities Buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Total At June 30, 2014: Costs 390,499 76,600 17,246 97,291 512 582,148 Accumulated depreciation (226,113) (44,296) (11,202) (80,012) (512) (362,135) Residual value - Year ended June 30, 2015 Opening residual value 164,386 32,304 6,044 17,279 - 220,013 Additions 14,737 6,233 2,693 23,248 2,863 49,774 Currency translation adjustment - - 102 - - 102 Disposals - - (46) - - (46) Transfers to investment properties - (10,404) 3,618 5,301 - (1,485) Depreciation (i) (14,309) (398) (1,513) (8,527) (477) (25,224) Residual value at the year end At June 30, 2015: Costs 405,236 72,429 23,613 125,840 3,375 630,493 Accumulated depreciation (240,422) (44,694) (12,715) (88,539) (989) (387,359) Residual value Period ended September 30, 2015 Opening residual value 164,814 27,735 10,898 37,301 2,386 243,134 Additions 2,456 - 507 3,786 - 6,749 Currency translation adjustment - - 34 - - 34 Depreciation (i) (3,439) (233) (464) (3,210) (143) (7,489) Closing residual value At September 30, 2015: Costs 407,692 72,429 24,154 129,626 3,375 637,276 Accumulated depreciation (243,861) (44,927) (13,179) (91,749) (1,132) (394,848) Residual value (i) Depreciation charges of property, plant and equipment were included in “General and administrative expenses and Costs” in the statement of income (Note 29). 40 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Property, plant and equipment (Continued) The following is a detailed summary of hotels and facilities included in property, plant and equipment of the Group by type at September 30, 2015 and June 30, 2015: Name Net book amount September 30, June 30, Hotels: Llao Llao 80,280 81,539 Hotel Intercontinental 52,861 51,875 Sheraton Libertador 30,690 31,400 Total Hotels Trading properties Changes in the Group’s trading properties for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Completed properties Properties under development Undeveloped sites Total At June 30, 2014 Additions - 1,066 - 1,066 Currency translation adjustment - (6,125) - (6,125) Transfers of investment properties - - 3,107 3,107 Disposals (1,897) - - (1,897) At June 30, 2015 Additions - 103 - 103 Currency translation adjustment - (3,945) - (3,945) Disposals (1,400) - - (1,400) At September 30, 2015 September 30, June 30, Non-current 122,074 128,104 Current 4,088 3,300 Total 41 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trading properties (Continued) The following is a detailed summary of the Group´s trading properties by type as of September 30, 2015 and June 30, 2015: Description Net book Amount September 30, June 30, Undeveloped sites: Air space Coto 8,945 8,945 Córdoba plot of land 3,107 3,107 Neuquén Project 803 803 Total undeveloped sites Properties under development: Vista al Muelle 41,792 43,362 Zetol 60,295 62,567 Pereiraola 8,200 8,200 Total properties under development Completed properties: Abril 2,357 2,357 San Martín de Tours 124 124 Entre Rios 465/9 apartment - 1,400 Condominio I 21 21 Condominio II 518 518 Total completed properties Total 42 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Intangible assets Changes in the Group’s intangible assets for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Goodwill Computer software Rights of use (ii) Right to receive future units under barter agreements (iii) Others Total At June 30, 2014 Cost 5,824 18,324 20,873 85,077 11,861 141,959 Accumulated depreciation - (17,020) - - (854) (17,874) Residual value Year ended June 30, 2015 Opening residual value 5,824 1,304 20,873 85,077 11,007 124,085 Additions - 925 - 5,409 - 6,334 Disposals (343) (37) - - - (380) Depreciation (i) - (1,011) (471) - (1,148) (2,630) Residual value at the year end At June 30, 2015 Cost 5,481 19,212 20,873 90,486 11,861 147,913 Accumulated depreciation - (18,031) (471) - (2,002) (20,504) Residual value Period ended September 30, 2015: Opening residual value 5,481 1,181 20,402 90,486 9,859 127,409 Additions - 24 - - - 24 Depreciation (i) - (155) (235) - (548) (938) Closing residual value Period ended September 30, 2015: Cost 5,481 19,236 20,873 90,486 11,861 147,937 Accumulated depreciation - (18,186) (706) - (2,550) (21,442) Residual value (i) Amortization charges of intangible assets are included in “General and administrative expenses” in the statement of income (Note 29). There are no impairment charges for any of the years / period presented. (ii) Correspond to Distrito Arcos Depreciation began in January, 2015, upon delivery of the shopping center. (iii) Correspond to receivables in kind representing the right to receive residential apartments in the future by way of barter agreements. 43 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Inventories Breakdown of Group’s inventories as of September 30, 2015 and June 30, 2015 were as follows: September 30, June 30, Current Hotel supplies 7,011 6,926 Materials and others items of inventories 15,664 15,844 Current inventories Total inventories Financial instruments by category Determination of fair values IFRS 9 defines the fair value of a financial instrument as the amount for which an asset could be exchanged, or a financial liability settled, between knowledgeable, willing parties in an arm’s length transaction. All financial instruments recognized at fair value are allocated to one of the valuation hierarchy levels of IFRS 7. This valuation hierarchy provides for three levels. In the case of Level 1, valuation is based on quoted prices (unadjusted) in active markets for identical assets and liabilities that the Company can refer to at the date of valuation. A market is deemed active if transactions of assets and liabilities take place with frequency and in sufficient quantity. Since a quoted price in an active market is the most reliable indicator of fair value, this should always be used if available. The financial instruments the Group has allocated to this level mainly comprise equity investments, mutual funds, derivatives, securities and non-convertible notes for which quoted prices in active markets are available. In the case of securities, the Group allocates them to this level when either a stock market price is available or prices are provided by a price quotation on the basis of actual market transactions. In the case of Level 2, fair value is determined by using valuation methods based on inputs directly or indirectly observable in the market. If the financial instrument concerned has a fixed contract period, the inputs used for valuation must be observable for the whole of this period. The financial instruments the Group has allocated to this level mainly comprise interest rate swaps and foreign currency future contracts. 44 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) In the case of Level 3, the Group uses valuation techniques not based on inputs observable in the market. This is only permissible insofar as no market data are available. The inputs used reflect the Group’s assumptions regarding the factors which market players would consider in their pricing. The Group uses the best available information for this, including internal company data. The Group has allocated to this level preferred shares and warrants of Condor, the commitment to tender offer of shares in IDBD, the investment in the associate IDBD and other borrowings. The Group’s Finance Division has a team in place in charge of estimating valuation of financial assets required to be reported in the financial statements, including the fair value of Level 3 instruments. The team directly reports to the Chief Financial Officer ("CFO"). The CFO and the valuation team discuss the valuation methods and results upon the acquisition of an asset and, if necessary, on a quarterly basis, in line with the Group’s quarterly reports. According to the Group’s policy, transfers among the several categories of valuation tiers are recognized when occurred, or when there are changes in the prevailing circumstances requiring the transfer. As described in Note 3 to the Annual Consolidated Financial Statements as of June 30, 2015, the Group has priced its investment in IDBD at market value using the exception provided in IAS 28 (see Note 2 for further details). The investment in IDBD consists of 324 million of common stocks representing 49% of IDBD’s share capital, and 248 million warrants to purchase common stocks. Until June 30, 2015 the Group considered that the listing value of IDBD’s share in the Tel Aviv Stock Exchange was representative of the market value of its investment and, therefore, priced its holdings in accordance with such value, and categorized it as Level 1. As mentioned in Note 9 to these Financial Consolidated Statements as part of theArrangement,Dolphin promised to make one or more Tender Offers for the purchase of IDBD’s shares at a fixed price for a total amount of NIS512.09 million . On October 20, 2015, a first instance judge of the Tel Aviv-Jaffo Court approved a petition made by the representatives of the Creditors subject to the Arrangement and resolved that the shares held by Dolphin or any company controlled by Eduardo S. Elsztain could not be offered in the Tender Offers committed for December 2015 and December 2016. Dolphin decided to challenge the ruling by filing an appeal with Israel’s Supreme Court of Justice. 45 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) Even though IDBD’s capital is composed of only one class of common shares holding the same rights, the cited ruling could be construed as creating “de facto” two classes of stocks with different rights, one that may be included in the Tender Offers and another class – which belongs to any company controlled by Eduardo S. Elsztain – which may not. This would imply that the stock’s listed price (which has an embedded value component for the commitment of future Tender Offers) is not representative as such for pricing Dolphin’s holding of stocks. According to the Company’s policy, transfers to and from different levels of category of market value of IFRS 13 as of the date of the event or change in the circumstances that lead to the transfer. Based on the above described circumstances, the Company believes that it should cease to consider the listed price (Level 1 valuation) and make use of a valuation model with unobservable variables (Level 3 valuation) to estimate the market value of its investment in IDBD. To that end, the Company has developed an in-house pricing model based on a Black-Scholes model, which fixes the Tender Offer component value embedded in the share’s listed price, and subtracts it to determine a market value for the investment. Furthermore, the model weights occurrence probabilities for different scenarios. The pricing of its investment in IDBD has been categorized as Level 3 because it uses significant unobservable variables, including, but not limited to, probability, interest rate and volatility, to determine the market value. Based upon its legal advisors’ opinion, Dolphin believes it has chances to revert the first instance ruling at the Supreme Court of Justice. Dolphin has assigned equal probabilities of success or failure in the appeal. Should Dolphin fails in the appeal, the company believes the Supreme Court’s ruling could open up a range of possibilities as to the amounts that stocks could be offered in the Tender Offers. Thus, the pricing model used to determine the investment market value considers the following scenarios: Scenario 1: The company has a 50% chance of a favorable outcome in the appeal filed with the Supreme Court of Justice and, therefore, all the shares held by Dolphin and any other company controlled by Eduardo S. Elsztain can be included in the Tender Offers. This implies a status quo with regard to the pricing methodology as of June 30, 2015 and, hence, the listing value of IDBD’s stocks would only be affected for the pricing of the Company’s holding regarding the valuation difference between June 30, 2015 and September 30, 2015. 46 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) Scenario 2: The company has a 50% chance of an unfavorable ruling by the Supreme Court of Justice. This scenario is in turn divided into secondary scenarios in accordance with the amounts of the stocks held by Dolphin or other companies controlled by Eduardo S. Elsztain, which could be included in the Tender Offers. The ruling could prohibit all of the stocks in the hands of Dolphin or any other company controlled by Eduardo S. Elsztain from being included in the Tender Offers or and could set different amounts of eligible shares to be part in the Tender Offer. Therefore, the Company has assigned different probabilities of occurrence to the secondary scenarios under scenario 2, according to the number of IDBD shares in its hands that could be included in the Tender Offers. The relevant variables used in calculating the market value of the investment in IDBD are as follows: Rate in NIS 8.09% IDBD Spot Price NIS 2.16 Exchange rate US$ NIS 3.92 Exchange rate US$ Ps 9.42 Share price volatility 70.6% Risk free rate in ILS as of 12/31/2015 0.02% Risk free rate in ILS as of 12/31/2016 0.10% The probability scenarios of secondary scenario 2 are sensitive to the amount of the stocks that may be included in the Tender Offers and, therefore, influence on the calculation of the stock’s market value. The warrants for purchasing IDBD’s common shares have been priced at their listing value upon considering it representative of their market value. 47 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) The following tables present the Group’s financial assets and financial liabilities that are measured at fair value as of September 30, 2015 and June 30, 2015 and their allocation to the fair value hierarchy: September 30, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities of TGLT 73,580 - - 73,580 - Investment in preferred shares of Condor - - 225,616 225,616 - Investment in equity securities of Avenida Inc 106,118 - - 106,118 - Mutual funds 395,342 - - 395,342 - Banco Macro bonds 1,827 - - 1,827 - Public companies securities 15,757 - - 15,757 - Government bonds 293,397 - - 293,397 Derivative financial instruments: - Warrants of IDBD 358,485 - - 358,485 - Warrants of DIC 1,107 - - 1,107 Cash and cash equivalents: - Mutual funds 3,714 - - 3,714 Investment in associates: - IDBD - - 1,016,664 1,016,664 Total assets - September 30, 2015 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments: - Commitment to tender offer shares in IDBD - - 499,779 499,779 - Foreign-currency future contracts - 3,228 - 3,228 Borrowings: - Other borrowings - - 16,939 16,939 Total liabilities - 48 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) June 30, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities of TGLT 71,573 - - 71,573 - Investment in preferred shares of Condor - - 348,854 348,854 - Investment in equity securities of Avenida Inc 102,316 - - 102,316 - Mutual funds 144,808 - - 144,808 - Banco Macro bonds 1,789 - - 1,789 - Government bonds 101,649 - - 101,649 - Public companies securities 16,640 - - 16,640 Derivative financial instruments: - Warrants of IDBD 228,414 - - 228,414 - Warrants of Condor - - 7,151 7,151 Cash and cash equivalents: - Mutual funds 2,355 - - 2,355 Investment in associates: - IDBD 1,528,687 - - 1,528,687 Total assets - June 30, 2015 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments: - Commitment to tender offer shares in IDBD - - 500,580 500,580 Borrowings - Other borrowings - 25,945 - 25,945 Total liabilities - The following table presents the changes in Level 3 instruments for the three-month period ended September 30, 2015 and June 30, 2015: Preferred shares of Condor Warrants of Condor Investment in associate IDBD Commitment to tender offer of shares in IDBD Other borrowings Total Total as of June 30, 2014 - - - Currency translation adjustment - - - (45,151) - (45,151) Total gains / (losses) for the year 137,684 7,151 - (134,582) - 10,253 Balance at June 30, 2015 - - Transfer to level 3 1,528,687 - (25,945) 1,502,742 Currency translation adjustment - - 45,900 (18,049) (773) 27,078 Total losses / gain for the period (i) (123,238) (7,151) (557,923) 18,850 9,779 (659,683) Balance at September 30, 2015 - 1,016,664 (i) The gain / (loss) is not realized as of September 30, 2015 and June 30, 2015 and is accounted for under “Financial results, net” in the statement of income (Note 32). 49 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) Upon initial recognition (January, 2012), the consideration paid for the Shares and Warrants of Condor was assigned to both instruments based on the relative fair values of those instruments upon acquisition. The fair values of these instruments exceeded the price of the transaction and were assessed using a valuation method that incorporates unobservable market data. Given the fact that the fair value of these instruments was estimated by applying the mentioned method, the Group did not recognize a gain of US$ 7.9 million at the time of initial recognition. According to Group estimates, all things being constant, a 10% decline in the price of the underlying assets of preferred Shares and Warrants of Condor (data observed in the market) of Level 3 as of September 30, 2015, would reduce pre-tax income by Ps. 26.19 million. According to Group estimates, all things being constant, a 10% increase in the credit spread (data which is not observable in the market) of the preferred Shares and Warrants of Condor used in the valuation model applied to Level 3 financial instruments as of September 30, 2015, would increase pre-tax income by Ps. 1.25 million. The rate used as of September 30, 2015 was 14.42%. When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Group uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Range Derivative on tender offer IDBD Black-Scholes Theoretical price Underlying asset price; share price volatility (historical) and money market interest-rate curve (NIS rate curve). Underlying asset price 1.75 a 2.55 Share price volatility 60% to 80% Money market interest-rate 0.02% to 0.9% Interest rate swaps Cash flow Theoretical price Interest rate and cash flow future contract. - Preferred shares of Condor Binomial tree Theoretical price Underlying asset price (Market price); share price volatility (historical) and money market interest-rate curve (Libor rate). Underlying asset price 1.35 to 1.7 Share price volatility 55% to 75% Money market interest-rate 0.5% to 0.7% Warrants of Condor Black-Scholes Theoretical price Underlying asset price (Market price); share price volatility (historical) and money market interest-rate curve (Libor rate). Underlying asset price 1.35 to 1.7 Share price volatility 55% to 75% Money market interest-rate 0.5% to 0.7% Call option of Arcos Discounted cash flow - Projected income and discounted interest rate. - Foreign currency-contracts Present value method Theoretical price Money market interest-rate curve, Foreign exchange curve 50 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Restricted assets Group’s restricted assets as of September 30, 2015 and June 30, 2015 are as follows: September 30, June 30, Current Guarantee deposits 9,771 9,424 Total current restricted assets Total restricted assets Trade and other receivables Group’s trade and other receivables as of September 30, 2015 and June 30, 2015 are as follows: September 30, June 30, Non-current Trade, leases and services receivables 85,622 62,080 Less: allowance for doubtful accounts (2,208) (2,208) Total Non-current trade receivables Trade receivables of joint venture 3,729 3,595 VAT receivables 25,854 24,943 Prepaid expenses 12,329 11,274 Loans granted 1,230 1,561 Advances for share purchases (see Note 4) 12,585 12,134 Others 422 487 Total Non-current other receivables Related parties (Note 34) 1,309 1,275 Total Non-current trade and other receivables 51 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables (Continued) September 30, June 30, Current Consumer financing receivables 14,584 14,620 Trade, leases and services receivables 371,787 356,217 Receivables from hotel operations 32,544 21,144 Checks to be deposited 236,279 234,059 Trade and lease debtors under legal proceedings 70,728 69,236 Less: Allowance for doubtful accounts (98,017) (92,935) Total Current trade receivables VAT receivables 7,057 7,309 Other tax receivables 15,268 15,398 Loans granted 12,522 16,448 Prepaid expenses 102,998 99,345 Advance payments for foreign currency future contracts - 75 Advances to suppliers 50,353 48,441 Others 25,324 22,889 Less: Allowance for other receivables (165) (165) Total Current other receivables Related parties (Note 34) 353,396 330,486 Total Current trade and other receivables Total trade and other receivables Movements on the Group’s allowance for trade and other receivables are as follows: September 30, June 30, Beginning of the period / year Additions 7,800 26,251 Unused amounts reversed (2,692) (11,875) Used during the period / year (26) (1,377) End of the period / year The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 29). Amounts charged to the provision account are generally written off, when there is no expectation of recovering additional cash. 52 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investments in financial assets Group’s investments in financial assets as of September 30, 2015 and June 30, 2015 are as follows: September 30, June 30, Non-current Financial assets at fair value Investment in equity securities in TGLT 73,580 71,573 Investment in preferred shares of Condor 225,616 348,854 Investment in equity securities in Avenida Inc 106,118 102,316 Financial assets at amortized cost Non-Convertible Notes related parties (Note 34) 194,907 179,760 Total investments in non-current financial assets Current Financial assets at fair value Mutual funds (i) 395,342 144,808 Banco Macro bonds 1,827 1,789 Public companies securities 15,757 16,640 Government bonds 293,397 101,649 Financial assets at amortized cost Non-Convertible Notes related parties (Note 34) 5,776 30,523 Total investments in current financial assets Total investments in financial assets (i) It includes shares granted as collateral to transact foreign currency future contracts (see Note 19). 53 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Derivative Financial Instruments Group’s derivative financial instruments as of September 30, 2015 and June 30, 2015 are as follows: September 30, June 30, Assets Non-current Warrants of Condor - 7,151 Warrants of DIC (Note 34) 933 - Warrants of IDBD (Notes 4 and 34) 322,704 199,256 Total non-current derivative financial instruments Current Warrants of DIC (Note 34) 174 - Warrants of IDBD (Notes 4 and 34) 35,781 29,158 Total current derivative financial instruments Total assets Liabilities Non-current Commitment to tender offer shares in IDBD (Notes 4 and 34) (264,098) (263,969) Total non-current derivative financial instruments Current Commitment to tender offer shares in IDBD (Notes 4 and 34) (235,681) (236,611) Foreign currency future contracts (3,228) - Total current derivative financial instruments Total liabilities Total derivative financial instruments Group’s future exchanges contracts pending as of September 30, 2015 and June 30, 2015 are as follows: Futures Amount (US$) Due date September 30, June 30, Banco Galicia 8,000 01/29/2016 (944) - Banco Galicia 7,000 04/29/2016 (2,170) - Banco SBS 10,450 05/31/2016 33 - Banco Cohen 11,000 01/29/2016 (12) - Banco Finansur 15,000 03/31/2016 (135) - Total - 54 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information The following table shows the amounts of cash and cash equivalents as of September 30, 2015 and June 30, 2015: September 30, June 30, Cash at bank and on hand 694,502 372,825 Mutual funds 3,714 2,355 Total cash and cash equivalents Following is a detailed description of cash flows generated by the Group’s operations for the three-month periods ended September 30, 2015 and 2014: Note September 30, September 30, (Loss) / Profit for the period ( 135,799 Adjustments for Income tax expense 25 112,269 176,331 Amortization and depreciation 29 54,566 42,830 Gain from disposal of investment property 10 (389,815) (317,486) Dividends received 32 (4,370) (4,195) Share-based payments 33 5,944 10,064 (Loss) / Gain from derivative financial instruments 32 (115,000) 32,107 Changes in fair value of investments in financial assets 32 263,100 (119,120) Interest expense, net 32 147,512 168,927 (Loss) from disposal of associates 31 - (8,758) Provisions and allowances 44,879 22,227 Share of profit / (loss) of associates and joint ventures 8.9 491,412 111,650 Gain on repurchase of Non-Convertible notes 32 297 - Unrealized foreign exchange loss, net 145,205 81,791 Changes in operating assets and liabilities: Increase in inventories 95 (1,170) Decrease in trading properties 1,297 736 (Increase) / Decrease in trade and other receivables (31,187) 165 Increase in trade and other payables 81,335 10,402 Decrease in salaries and social security liabilities (49,349) (34,740) Decrease in provisions (1,086) (705) Net cash generated by operating activities before income tax paid The following table shows a detail of non-cash transactions occurred in the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Decrease in borrowings through a decrease in equity investments in subsidiaries, associates and joint ventures - 4,154 Increase in investment properties through a decrease in financial assets - 48,196 Increase in trade and other receivables through a decrease in equity investments in associates and joint ventures - 111,181 Increase in restricted assets through a decrease in assets held for sale - 8,742 Increase in property, plant and equipment through an increase in borrowings 1,026 458 Use of tax loss carryforwards 9,244 - Share-based payments 4,330 - Decrease in property, plant and equipment to investment properties 8,273 - Cumulative translation adjustment 35,210 - 55 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other liabilities Group’s trade and other payables as of September 30, 2015 and June 30, 2015 are as follows: September 30, June 30, Non-current Admission rights 154,412 146,036 Sale and rent payments received in advance 62,061 63,986 Guarantee deposits 3,608 6,236 Total Non-current trade payables Tax payment facilities plan 22,410 24,080 Deferred income tax 7,296 7,420 Others 9,029 6,825 Total Non-current other payables Related parties (Note 34) 4,322 45 Total Non-current trade and other payables Current Trade payables 94,773 104,185 Accrued invoices 157,057 118,985 Guarantee deposits 17,427 14,302 Admission rights 149,118 142,709 Sale and rent payments received in advance 244,567 223,068 Total Current trade payables VAT payables 58,242 43,732 Deferred revenue 495 495 Other tax payables 32,441 38,639 Dividends payable to non-controlling shareholders 16,604 59,377 Others 16,630 16,032 Total Current other payables Related parties (Note 34) 176,933 134,472 Total Current trade and other payables Total trade and other payables 56 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Salaries and social security liabilities Group’s Salaries and social security liabilities as of September 30, 2015 and June 30, 2015 are as follows: September 30, June 30, Non-current Social security payable 2,215 2,220 Total non-current salaries and social security liabilities Current Provision for vacation, bonuses and others 54,728 95,372 Social security payable 18,281 26,406 Others 248 828 Total current salaries and social security liabilities Total salaries and social security liabilities Provisions The table below shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor, legal and other claims (i) Tax and social security claims (i) Investments in associates and joint ventures (ii) Total At June 30, 2014 Additions 34,316 285 159,022 193,623 Recovery (14,157) (399) (59) (14,615) Used during the year (4,021) - - (4,021) Contributions - - (1,522) (1,522) Currency translation adjustment - - 28,508 28,508 At June 30, 2015 Additions 4,847 164 40,133 45,144 Recovery (1,867) - (18,304) (20,171) Used during the period (1,086) - - (1,086) Contributions - - (13,828) (13,828) Currency translation adjustment - - 13,150 13,150 At September 30, 2015 (i) Additions and recoveries are included in "Other operating results, net". (ii) Corresponds to the equity interest in New Lipstick LLC with negative equity. Additions and recoveries are included in "Share of profit / (loss) of associates and joint ventures". 57 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Provisions (Continued) Disclosure of total provisions in current and non-current is as follows: September 30, June 30, Non-current 396,967 374,121 Current 51,875 51,512 58 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings The breakdown of the Group borrowings as of September 30, 2015 and June 30, 2015 was as follows: Book value Secured / unsecured Currency Rate Effective interest rate % Nominal Value of share capital September 30, June 30, Non-current NCN IRSA due 2017 Unsecured US$ Fixed 8.5% 150,000 1,412,064 1,352,655 NCN IRSA due 2017 Unsecured Ps. Floating Badlar + 450 ps 10,790 10,739 10,730 NCN IRSA CP due 2017 Unsecured US$ Fixed 7.88% 116,000 1,064,136 1,025,376 NCN IRSA CP Class I due 2017 (i) Unsecured Ps. Fixed / Floating (i) 407,260 405,869 - NCN IRSA due 2020 Unsecured US$ Fixed 11.5% 139,493 1,291,604 1,244,990 Seller financing of plot of land (ii) Secured US$ Fixed - 2,334 22,034 21,271 Seller financing of Zetol S.A. (iii) Secured US$ Fixed 3.5% 4,500 51,843 49,688 Bank loans (iv) Unsecured Ps. Fixed (iv) 13,594 6,386 8,158 Finance leases obligations Secured US$ Fixed 7% to 12.8% 335 1,945 1,223 Finance leases obligations Secured Ps. Fixed 33.52% 365 162 - Total Non-current borrowings Related parties (Note 34) (1) 22,688 21,937 Total Non-current borrowings Related parties breakdown (Note 34) NCN: Non-convertible Notes 59 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Book value Secured / unsecured Currency Rate Effective interest rate % Nominal Value of share capital September 30, June 30, Current NCN IRSA due 2015 Unsecured Ps. Floating Badlar + 395ps - - 214,084 NCN IRSA due 2017 Unsecured US$ Fixed 8.5% 150,000 19,351 47,318 NCN IRSA due 2017 Unsecured Ps. Floating Badlar + 450ps 10,790 265 258 NCN IRSA CP due 2017 Unsecured US$ Fixed 7.88% 116,000 32,285 10,677 NCN IRSA CP Class I due 2017 (i) Unsecured Ps. Fixed / Floating (i) 407,260 908 - NCN IRSA due 2020 Unsecured US$ Fixed 11.5% 139,493 29,389 64,795 Bank overdrafts (v) Unsecured Ps. Floating (v) - 836,983 681,551 Bank loan (iv) Unsecured Ps. Fixed (iv) 13,594 7,008 5,855 Syndicated loan (vi) Unsecured Ps. Fixed (vi) 50,129 50,058 75,485 Banco Provincia de Buenos Aires loan (vii) Unsecured Ps. Fixed (vii) 248,222 246,064 106,469 Repurchase agreement with haircut Secured Ps. Fixed (viii) 37,443 38,170 - Other borrowings Unsecured - 16,939 25,945 Finance leases obligations Secured US$ Fixed 7% to 12.8% 335 1,576 1,512 Finance leases obligations Secured Ps. Fixed 33.52% 365 94 - Borrowings current Related parties (Note 34) (1) 15,156 13,847 Total Current borrowings Total borrowings Related parties breakdown (Note 34) NCN: Non-convertible Notes (i) On September 18, 2015, IRSA Propiedades Comerciales S.A. issued non-convertible notes Class I at a mixed rate with maturity of 18 months for an amount of Ps. 407.3 million. The first three months the interest rate will be fixed at 26.5% and from the fourth month until maturity pricing will be Badlar plus four basis points. Interest will be paid quarterly and principal will be repaid in full at maturity. (ii) Seller financing of plot of land - Vista al Muelle S.A. in Canelones, Uruguay (Trading properties). (iii) Seller financing of Zetol S.A. (trading properties): Mortgage financing of US$ 7 million with a fixed 3.5% interest rate. The balance is payable, by choice of the seller, in money or with the delivery of units in buildings to be built representative of 12% of the total marketable square meters built. (iv) On December 23, 2013 a loan has been entered into with Banco Citibank N.A. for an amount of Ps. 5.9 million and shall accrue interest at a rate of 15.25%. Principal will be repaid in 9 quarterly consecutive installments beginning in December 2014. Additionally, on December 30, 2014 a new loan has been entered into with Banco Citibank N.A. for an amount of Ps. 10 million and shall accrue interest at a rate of 26.50%. Principal will be repaid in 9 quarterly consecutive installments beginning in December 2015. (v) As of September 30, 2015 and 2014, bank overdrafts were drawn on several domestic financial institutions. The Company has bank overdrafts of less than three months bearing floating interest rates ranging from 19% to 42.1% per annum. (vi) On November 16, 2012 the Company subscribes a syndicated loan for Ps. 118,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.01%. On June 12, 2013 the Company subscribes a new syndicated loan for Ps. 111,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.25%. Both loans have been entered into with various banking institutions, one of which is Banco Hipotecario (Note 34). (vii) On December 12, 2012, the Group subscribed a loan with Banco Provincia de Buenos Aires for Ps. 29 million. Principal will be repaid in 9 quarterly consecutive installments beginning in December 2013. Finally, on June 3, 2015, the Group subscribed a loan with Banco Provincia de Buenos Aires for Ps. 100 million. Principal will be repaid at due date in December 2015. On February 3, 2014 a loan has been entered into for an amount Ps. 20 million and on December 23, 2014 a loan has been entered into with Banco Provincia de Buenos Aires for an amount of Ps. 120 million. At the date of issuance of these financial statements are both fully cancelled. (viii) During the quarter ended September 30, 2015, loans were taken in the stock market for terms ranging between seven and thirty days at rates ranging between 20.38% and 24% collateralized by securities. 60 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Book value Secured / unsecured Currency Rate Effective interest rate % Nominal Value share capital September 30, June 30, Non-current Banco Hipotecario Unsecured Ps. Fixed 24% 7,000 4,355 5,250 Banco Hipotecario Unsecured Ps. Fixed 15.25% 6,000 1,125 2,249 Cyrsa S.A Unsecured Ps. Floating Badlar 14,811 17,208 14,438 Total Non-current related parties borrowings Current Banco Hipotecario Unsecured Ps. Fixed 15.25% 6,000 4,390 4,388 Banco Hipotecario Unsecured Ps. Fixed 24% 7,000 2,539 1,633 Nuevo Puerto Santa Fe Unsecured Ps. Floating Badlar + 300 6,635 8,227 7,826 Total Current related parties borrowings Total related parties borrowings NCN: Non-convertible Notes 61 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Taxes The details of the provision for the Group’s income tax, is as follows: September 30, September 30, Current income tax 73,904 261,384 Deferred income tax 38,365 (85,860) Minimum Presumed Income tax (MPIT) - 807 Income tax The gross movement on the deferred income tax account is as follows: September 30, June 30, Beginning of the period / year 1,370 23,034 Use of tax loss carryforwards (9,239) (157,367) Cumulative translation adjustment - (1,233) Assets held for sale - (33,346) Income tax expense and deferred income tax (38,365) 170,282 End of period / year The Group did not recognize deferred income tax assets of Ps. 37.9 million and Ps. 36.1 million as of September 30, 2015 and June 30, 2015, respectively. Although management believes that it will become profitable in the foreseeable future, as a result of the history of recent losses incurred during the development phase of certain Group’s business operations and the lack of verifiable and objective evidence due to the limited operating history of such Group’s operations, the Board of Directors has determined that there is sufficient uncertainty as to the generation of sufficient taxable income to utilize the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. Below is a reconciliation between income tax recognized and that which would result applying the prevailing tax rate on Profit before income tax for the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Tax calculated at the tax rates applicable to profits in the respective countries (130,114) 126,052 Permanent differences: Share of profit / (loss) of associates and joint ventures 230,574 56,694 Unrecognized tax losses carryforwards 2,191 2,113 Non-taxable income and others 8,774 (1,894) Others 844 (7,441) Income tax Minimum Presumed Income tax (MPIT) - 62 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Shareholders’ equity Share capital and premium The share capital of the Group is represented by common shares with a nominal value of Ps. 1 per share and one vote each. As of June 30, 2013, no changes were recorded in the equity accounts. During this period, the Company accounted for purchases of treasury stock in share capital. Inflation adjustment of share capital Under Argentine GAAP, the Group’s financial statements were previously prepared on the basis of general price-level accounting which reflected changes in the purchase price of the Argentine Peso in the historical financial statements through February 28, 2003. The inflation adjustment related to share capital was appropriated to an inflation adjustment reserve that formed part of shareholders' equity. The balance of this reserve could be applied only towards the issuance of common stock to shareholders of the Company. Resolution 592/11 of the CNV requires that at the transition date to IFRS certain equity accounts, such as the inflation adjustment reserve, are not adjusted and are considered an integral part of share capital. Legal reserve According to the Argentine laws, 5% of the profit of the year is separated to constitute legal reserve until they reach legal capped amounts (20% of total capital). This legal reserve is not available for the dividend distribution and can only be released to absorb losses. The Group did not reach the legal capped amounts. Special reserve Pursuant to CNV General Ruling N° 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. Reserve for new developments The Company and subsidiaries may separate portions of their profits of the year to constitute voluntary reserves according to company law and practice. These special reserves may be for general purposes or for specific uses such as new developments. The voluntary reserves may be released for dividend distribution. 63 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Shareholders’ Equity (Continued) Repurchase plan involving common shares and GDS issued by IRSA On July 25, 2013, IRSA’s Board of Directors set forth the terms and conditions governing the purchase of the Company’s own stock pursuant to Section 64 of Law N° 26,831 and the CNV’s regulations, for up to an aggregate amount of Ps. 200.0 million and up to 5% of the capital stock, in the form of shares or Global Depositary Shares (GDS) representing 10 shares each, and up to a daily limit of 25% of the average daily transaction volume experienced by the IRSA’s shares, along with the markets where they are listed, during the prior 90 business days, and at a price ranging from a minimum of Ps. 1 up to Ps. 8 per share. On September 18, 2013 the Board of Directors decided to increase the maximum price to Ps. 10.00 per common share and US$ 10.50 per GDS. On October 15, 2013, IRSA’s Board of Directors approved a new increase to the maximum price, raising it to Ps. 11.00 per common share and US$ 11.50 per GDS. On October 22, 2013 IRSA’s Board of Directors approved a new increase to the maximum price, raising it to Ps.14.50 per common share and US$ 15.00 per GDS. During the year ended June 30, 2014, the Company repurchased 533,947 common shares (nominal value Ps. 1 per share) for a total of Ps. 5.2 million and 437,075 GDS (representing 4,370,750 common shares) for a total amount of US$ 5.2 million. On June 10 2014, the Board of Directors of IRSA resolved to terminate the stock repurchase plan that was approved by resolution of the Board on July 25, 2013, and modified by resolutions adopted on September 18, 2013, October 15, 2013 and October 22, 2013. During the term of the Stock Repurchase Plan, IRSA has repurchased 4,904,697 shares for an aggregate amount of Ps. 37,905,631. Dividends During the three-month period ended September 30, 2015 there were no distributions of dividends. Additional Paid-in Capital from Treasury Stock Upon sale of treasury shares, the difference between the net realizable value of the treasury shares sold and the acquisition cost will be recognized, whether it is a gain or a loss, under the non-capitalized contribution account and will be known as “Treasury shares trading premium”. 64 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Revenues September 30, September 30, Base rent 349,339 304,460 Contingent rent 137,936 86,610 Admission rights 45,015 34,600 Averaging scheduled rent escalation 3,836 9,663 Parking fees 36,965 24,844 Letting fees 15,745 14,135 Property management fee 8,717 7,483 Others 4,115 5,222 Rental and service income 601,668 487,017 Sale of trading properties 1,158 4,748 Revenue from hotel operations 110,695 96,827 Consumer financing 28 55 Total income from sales, rents and services Income from expenses adjustment and FPC 254,941 201,422 Total revenues Costs September 30, September 30, Costs of rental and services costs 348,980 284,463 Cost of sale and development 4,559 2,666 Costs from hotel operations 81,563 66,291 Costs from consumer financing 32 74 Total costs Expenses by nature The Group disclosed expenses the statements of income by function as part of the line items “Costs”, “General and administrative expenses” and “Selling expenses”. The following tables provide the additional required disclosure of expenses by nature and their relationship to the function within the Group. 65 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the period ended September 30, 2015: Group Costs Cost of sale and development Costs of rental and services Costs from consumer financing Costs from hotel operations General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses - 110,316 - 48,972 33,807 9,048 202,143 Maintenance, security, cleaning, repair and others 2,048 98,336 - 9,657 7,596 206 117,843 Advertising and others selling expenses - 52,610 - 1,683 - 7,007 61,300 Taxes, rates and contributions 751 27,244 - 90 3,028 30,001 61,114 Amortization and depreciation 17 49,456 - 2,891 2,120 82 54,566 Fees and payments for services 124 678 32 197 36,873 1,643 39,547 Director´s fees - 36,627 - 36,627 Food, beverage and other lodging expenses - - - 17,654 2,165 1,072 20,891 Other expenses 4 5,864 - 139 7,963 327 14,297 Leases and service charges 215 4,476 - 280 907 469 6,347 Allowance for trade and other receivables (charge and recovery, net) - 5,108 5,108 Cost of sales of properties 1,400 - 1,400 Total expenses by nature 32 66 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the period ended September 30, 2014: Group Costs Cost of sale and development Costs of rental and services Costs from consumer financing Costs from hotel operations General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses 165 91,333 - 37,264 24,872 6,723 160,357 Maintenance, security, cleaning, repair and others 912 76,220 - 8,306 5,138 237 90,813 Advertising and others selling expenses - 31,889 - 1,540 - 4,530 37,959 Taxes, rates and contributions 684 25,638 - - 2,287 20,130 48,739 Amortization and depreciation 208 38,585 - 2,838 1,136 63 42,830 Fees and payments for services 5 7,992 65 402 18,169 1,710 28,343 Director´s fees - 19,377 - 19,377 Food, beverage and other lodging expenses - - - 15,550 1,887 1,297 18,734 Other expenses 12 8,408 9 141 5,734 238 14,542 Leases and service charges 93 4,398 - 250 789 300 5,830 Allowance for trade and other receivables (charge and recovery, net) - 2,194 2,194 Cost of sales of properties 587 - 587 Total expenses by nature 74 67 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee costs September 30, September 30, Salaries, bonuses and social security expenses 183,082 137,404 Costs of equity incentive plan and defined contribution plan 8,232 12,503 Other employee costs and benefits 10,829 10,450 Total employee costs Other operating results, net September 30, September 30, Gain from disposal of equity interest in associates - 8,758 Donations (4,560) (3,731) Judgments and other contingencies (i) (3,491) (759) Tax on shareholders’ personal assets (877) (508) Others (4,170) (942) Total other operating results, net (i) Includes legal costs and expenses Financial results, net September 30, September 30, Finance income: - Interest income 23,644 9,503 - Foreign exchange 18,385 10,127 - Dividends income 4,370 4,195 Total finance income Finance costs: - Interest expense (171,156) (178,430) - Foreign exchange (140,996) (129,140) - Other finance costs (22,160) (21,590) Subtotal finance costs Less: Capitalized finance costs - 2,034 Total finance costs Other financial results: - Fair value gain of financial assets and liabilities at fair value through profit or loss, net (263,100) 119,120 - Gain / (Loss) on derivative financial instruments, net 115,000 (32,107) - Loss on repurchase of Non-Convertible Notes (297) - Total other financial results Total financial results, net 68 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share-based payments Equity incentive plan The Group incurred a charge of Ps. 5,944 and Ps. 12,252 for the three-month periods ended September 30, 2015 and 2014, respectively. Related party transactions During the normal course of business, the Group conducts transactions with different entities or parties related to it. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual or legal entity exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its controlling company. - An entity is a subsidiary, associate or joint venture of the entity or its controlling or controlled company. The main transactions conducted with related parties are described in the annual Financial Statements for the fiscal year ended June 30, 2015. 69 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of September 30, 2015: Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Derivative financial instruments non-current Derivative financial instruments current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Parent Company Cresud S.A.C.I.F. y A. Reimbursement of expenses - 4 - (8,956) - - Corporate services - (61,625) - - Sale of property - 216 - Management Fees - (20) - - Leases and/or rights of uses - 1,687 - Non-Convertible Notes - - 94,907 105 - (15,075) (337) Long-term incentive plan - (5,266) - - Share-based compensation plan - (18,580) - - Total Parent Company - 1,907 94,907 105 - - - (94,447) (337) Associates Banco Hipotecario S.A. Reimbursement of expenses - 1 - (886) - - Advances - (50) - - Borrowings - (5,480) (17,657) Commissions per stands - 68 - Leases and/or rights of use - 353 - Lipstick Management LLC Reimbursement of expenses - 886 - New Lipstick LLC Reimbursement of expenses - 2,646 - Banco de crédito y securitización Non-Convertible Notes - - 100,000 5,671 - Reimbursement of expenses - 36 - Leases and/or rights of use - 43 - Tarshop S.A Reimbursement of expenses - 1,369 - Leases and/or rights of use - (10) (536) - - Condor Borrowings - 34,958 - IDBD Warrants - 322,704 35,781 - Total Associates - 40,360 100,000 70 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Derivative financial instruments non-current Derivative financial instruments current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Joint Ventures Baicom Networks S.A. Contributions to be paid - 214 - Management fees - 19 - Borrowings 1,309 - Reimbursement of expenses - 28 - Entertainment Holding S.A. Reimbursement of expenses - 138 - Borrowings - 75 - Entretenimiento Universal S.A. Reimbursement of expenses - 67 - Borrowings - 84 - Cyrsa S.A. Borrowings - (17,208) - Credit due to capital reduction - 8,847 - Reimbursement of expenses - 11 - (6) - - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - 1,096 - (5) - - Proceeds from leasing - (4) - - Share-based payments - 514 - Leases and/or rights of use - (735) - - Borrowings - (8,227) Management fees - 3,043 - Puerto Retiro S.A. Borrowings - 2,328 - Reimbursement of expenses - 44 - Quality Invest S.A. Management fees - 22 - Reimbursement of expenses - 226 - Total Joint Ventures - Subsidiaries of the Parent Company Helmir Non-Convertible Notes - (25,439) (569) Exportaciones Agroindustriales Other Liabilities - (2,575) - - Futuros y Opciones.com S.A. Reimbursement of expenses - 104 - (29) - - FyO Trading S.A. Reimbursement of expenses - (3) - - Total Subsidiaries of the Parent Company - 71 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Derivative financial instruments non-current Derivative financial instruments current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Other related parties Consultores Asset Management S.A. Reimbursement of expenses - 4,546 - Estudio Zang, Bergel y Viñes Advances - 11 - Legal services - 385 - (821) - - Austral Gold Reimbursement of expenses - 472 - Consultores Venture Capital Uruguay Reimbursement of expenses - 1,223 - Ogden Argentina S.A. Reimbursement of expenses - 121 - Borrowings - 761 - Elsztain Managing Partners Management fees - (35) - Fundación IRSA Reimbursement of expenses - 104 - Donations - (581) - - IFIS Limited Reimbursement of expenses - 9 - Inversiones Financieras del Sur Reimbursement of expenses - 1,250 - Borrowings - 275,310 - Museo de los Niños Reimbursement of expenses - 99 - (10) - - Leases and/or rights of use - 776 - Boulevard Norte S.A. Reimbursement of expenses - 780 - Borrowings - 5 - DIC Warrants - 933 174 - Total Other related parties - Directors and Senior Management Directors Reimbursement of expenses - (13) - - Advances - 8,417 - Fees - (4,292) (76,197) - - Guarantee deposits - (20) - - - Total Directors and Senior Management - 8,417 - Total 353,396 194,907 5,776 72 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2015: Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Derivative Financial Instruments non-current Derivative financial instruments current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Parent Company Cresud S.A.C.I.F. y A. Reimbursement of expenses - 12 - (9,789) - - Corporate services - (52,534) - - Sale of good and/or services - 216 - Management Fee - (12) - - Leases and/or rights of use - 1,424 - Non-Convertible Notes - - 79,760 30,071 - (16,504) (743) Long-term incentive plan - (8,087) - - Share-based compensation plan - (16,575) - - Total Parent Company - Associates Banco Hipotecario S.A. Reimbursement of expenses - (97) - - Advances - (1,428) - - Borrowings - (7,499) (21,804) Commissions per stands - 68 - Leases and/or rights of use - 762 - Lipstick Management LLC Reimbursement of expenses - 854 - Metropolitan Reimbursement of expenses - (10) - - New Lipstick LLC Reimbursement of expenses - 2,567 - Banco de Crédito y Securitización S.A. Non-Convertible Notes - - 100,000 452 - Reimbursement of expenses - 1,766 - Leases and/or rights of use - 42 - Reimbursement of expenses - 1,790 - Tarshop S.A. Leases and/or rights of use - (25) (722) - - Condor Borrowings - 29,492 - IDBD Warrants - 199,256 29,158 - Total Associates - 73 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Derivative financial instruments non-current Derivative financial instruments current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Joint Ventures Contributions to be paid - 10 - Baicom Networks S.A. Management fees - 16 - Borrowings 1,275 222 - Reimbursement of expenses - 924 - Entertainment Holding S.A. Reimbursement of expenses - 211 - Borrowings - 72 - Entretenimiento Universal S.A. Reimbursement of expenses - 115 - Borrowings - 80 - Cyrsa S.A. Borrowings - (14,438) - Proceeds from leasing - Credit due to capital reduction - 8,847 - Reimbursement of expenses - 11 - (19) - - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - 543 - (5) - - Proceeds from leasing - (4) - - Share-based payments - 467 - Leases and/or rights of use - (594) - - Borrowings - (7,826) Management fees - 2,644 - Puerto Retiro S.A. Borrowings - 2,148 - Reimbursement of expenses - 257 - Quality Invest S.A. Management fees - 22 - Reimbursement of expenses - 233 - Total Joint Ventures - 74 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Derivative financial instruments non-current Derivative financial instruments current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries of the Parent Company Helmir Non-Convertible Notes - (27,544) (1,254) Exportaciones Agroindustriales Other liabilities - (3,064) - - Futuros y Opciones.com S.A. Reimbursement of expenses - 123 - (29) - - FyO Trading S.A. Reimbursement of expenses - 1 - Total Subsidiaries of the Parent Company - Other related parties Consultores Asset Management S.A. Reimbursement of expenses - 5,215 - Estudio Zang, Bergel y Viñes Advances - 33 - Legal services - 377 - (900) - - Austral Gold Reimbursement of expenses - 3 - Consultores Venture Capital Uruguay - 1,125 - Ogden Argentina S.A. Reimbursement of expenses - 250 - Borrowings - 724 - Elsztain Managing Partners Management fees - (34) - - Fundación IRSA Reimbursement of expenses - 100 - Inversiones Financieras del Sur Borrowings - 264,673 - Museo de los Niños Reimbursement of expenses - 94 - Leases and/or rights of use - 750 - Boulevard Norte S.A. Reimbursement of expenses - 881 - Borrowings - 5 - Total Other related parties - 75 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Derivative Financial Instruments non-current Derivative financial instruments current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Directors and Senior Management Directors Reimbursement of expenses - (15) - - Advances - 317 - Fees - (40,554) - - Guarantee deposits - (20) - - - Total Directors and Senior Management - Total 76 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the three-month period ended September 30, 2015: Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Commissions Parent Company Cresud S.A.C.I.F. y A. 638 - (25,639) - 4,615 - - - Total Parent company - Associates Banco Hipotecario S.A. 583 - - - (408) - - - Banco de Crédito y Securitización S.A. 1,259 - - - 5,219 - - - Tarshop S.A. 2,502 - Condor - (126,019) - - - Total Associates - Joint Ventures Baicom Networks S.A. - 3 - - 16 - - Cyrsa S.A. - (693) - - - Nuevo Puerto Santa Fe S.A. (142) 523 - - (404) - - - Entertainment Universal S.A. - 3 - - - Entertainment Holding S.A. - 3 - - - Puerto Retiro S.A. - 180 - - - Quality Invest S.A. - 54 - Total Joint Ventures - Other related parties Estudio Zang, Bergel & Viñes - - - (1,466) - Isaac Elsztain e Hijos S.C.A. (176) - Consultores Asset Management S.A. 127 - Ogden Argentina S.A. - 37 - - - Fundación IRSA - 96 - - Hamonet S.A. (92) - Total Other related parties - - 37 96 - - Directors and Senior Management Directors - (36,628) - Senior Management - (1,847) - Total Directors and Senior Management - Total 96 - 77 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the three-month period ended September 30, 2014: Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Parent Company Cresud S.A.C.I.F. y A. 616 - (21,451) - (2,678) - - Total Parent Company - (21,451) - - - Associates Banco Hipotecario S.A. 148 - - - (549) - - Banco de Crédito y Securitización 915 - Tarshop S.A. 2,219 - Total Associates - Joint Ventures Baicom Networks S.A. - 3 - - 34 - - Cyrsa S.A. - (5,606) - - Nuevo Puerto Santa Fe S.A. (239) 310 - - (300) - - Puerto Retiro S.A. - 277 - - Quality Invest S.A. - 54 - Total Joint Ventures - Other related parties Estudio Zang, Bergel & Viñes - - - (808) - - - Fundación IRSA - (1,159) - Isaac Elsztain e Hijos S.C.A. (158) - Consultores Asset Management S.A. - 79 - Hamonet S.A. (82) - Inversiones Financieras del Sur S.A. - 52 - - Total Other related parties 79 - 52 - Directors and Senior Management Senior Management - (2,333) Directors - (16,731) Total Directors and Senior Management - Total 78 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina CNV General Ruling N° 629/14 – Storage of documentation On August 14, 2014, the Argentine Securities Exchange Commission (CNV) issued General Ruling N° 629 whereby it introduced amendments to rules related to storage and conservation of corporate books, accounting books and commercial documentation. In this sense, it should be noted that the Group has entrusted the storage of certain non-sensitive and old information to the following providers: Storage of documentation responsible Location Iron Mountain Argentina S.A. Av. Amancio Alcorta 2482, C.A.B.A. Iron Mountain Argentina S.A. Pedro de Mendoza 2143, C.A.B.A. Iron Mountain Argentina S.A. Saraza 6135, C.A.B.A. Iron Mountain Argentina S.A. Azara 1245, C.A.B.A. (i) Iron Mountain Argentina S.A. Polígono Industrial Spegazzini, Au. Ezeiza-Cañuelas KM 45 Iron Mountain Argentina S.A. Cañada de Gomez 3825 – C.A.B.A. (i) On February 5, 2014 there was a widely known fire in Iron Mountain’s warehouse. To the date of these financial statements, the Group has not been notified whether the documentation submitted has been actually affected by the fire and its condition after the accident. Nevertheless, based on the internal review carried out by the Group, duly reported to the Argentine Securities Exchange Commission on February 12, 2014, the information kept at the Iron Mountain premises that were on fire do not appear to be sensitive or capable of affecting normal business operations. It is further noted that a detailed list of all documentation held in custody by providers, as well as documentation required in section 5 a.3) of section I, Chapter V, Title II of the RULES (2013 as amended) are available at the registered office. CNV General Resolution N° 622 As required by Section 1°, Chapter III, Title IV of CNV General Resolution N° 622, below there is a detail of the notes to the Unaudited Condensed Interim Consolidated Financial Statements that disclosure the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 10 Investment properties and Note 11 Property, plant and equipment Exhibit B - Intangible assets Note 13 Intangible assets Exhibit C - Equity investments Note 37 Equity investments Exhibit D - Other investments Note 15 Financial instruments by category Exhibit E – Provisions Note 17 Trading and other receivables and Note 23 Provisions Exhibit F - Cost of sales and services provided Note 12 Trading properties Exhibit G - Foreign currency assets and liabilities Note 38 Foreign currency assets and liabilities 79 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity investments Issuer and type of securities Class / Items Amount Value recorded as of 09.30.15 Value recorded as of 06.30.15 Market value as of 09.30.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Joint Ventures Baicom Networks S.A. Common shares 1 vote 4,701,455 2,487 2,235 Not publicly traded Real estate Argentina 09.30.15 9,403 468 5,652 50.00% Irrevocable contributions 340 340 Higher value 276 276 Cyrsa S.A. Common shares 1 vote 17,496,538 18,611 17,532 Not publicly traded Real estate Argentina 09.30.15 17,497 2,159 37,223 50.00% Entertainment Holdings S.A. Common shares 1 vote 22,395,574 15,775 17,181 Not publicly traded Investment Argentina 09.30.15 44,791 11,227 51,952 50.00% Irrevocable contributions 100 100 Lower value (23,192) (23,192) Goodwill 26,647 26,647 Entretenimiento Universal S.A. Common shares 1 vote 300 21 10 Not publicly traded Event organization and others Argentina 09.30.15 12 590 851 2.5% Nuevo Puerto Santa Fe S.A. Common shares 1 vote 138,750 26,088 23,675 Not publicly traded Commercial real estate Argentina 09.30.15 27,750 4,823 52,175 50.00% Higher value 1,323 1,323 Goodwill 3,761 3,805 80 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity investments (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 09.30.15 Value recorded as of 06.30.15 Market value as of 09.30.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Puerto Retiro S.A. Common shares 1 vote 46,134,500 16,207 16,536 Not publicly traded Real estate Argentina 09.30.15 46,135 (659) 32,414 50.00% Higher value 29,209 29,209 Quality Invest S.A. Common shares 1 vote 76,814,342 71,895 66,967 Not publicly traded Real estate Argentina 09.30.15 153,629 (3,143) 143,790 50.00% Irrevocable contributions - 6,500 Higher value 1,016 1,017 Total Joint Ventures Associates Banco de Crédito & Securitización S.A. Common shares 1 vote 3,984,375 16,744 15,814 Not publicly traded Financial Argentina 09.30.15 62,500 28,922 268,815 6.38% Banco Hipotecario S.A. Common shares 1 vote 449,804,237 1,420,318 1,351,718 4.20 Financial Argentina 09.30.15 1,500,000 563,098 4,918,188 29.99% Higher value - (385) Goodwill 4,904 4,904 81 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity investments (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 09.30.15 Value recorded as of 06.30.15 Market value as of 09.30.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity IDB Development Corporation Ltd Common shares 1 vote 324,445,664 1,016,664 1,528,687 (3) 2.161 Investment Israel 09.30.15 N/A N/A N/A 49.00% Lipstick Management LLC Common shares 1 vote N/A 3,121 2,759 Not publicly traded Management company United States 09.30.15 N/A (2) 45 (2) 675 49.00% Irrevocable contributions - 68 Manibil S.A. Common shares 1 vote 97,444,653 49,670 39,195 Not publicly traded Real estate Argentina 09.30.15 97,445 6,377 121,776 49.00% Irrevocable contributions 10,000 7,350 Goodwill 10 10 New Lipstick LLC Common shares 1 vote N/A (397,910) (346,149) Not publicly traded Real State United States. 09.30.15 N/A (2) (8,177) (2) (110,788) 49.9% Irrevocable contributions 13,829 1,522 Condor Common shares 1 vote 1,261,723 18,575 (18,304) 1.53 Hotel United States 09.30.15 (2) 47 (2) (3,817) (2) (20,991) 25.58% Tarshop S.A. Common shares 1 vote 48,759,288 12,098 14,253 Not publicly traded Consumer financing Argentina 09.30.15 243,796 (10,740) 223,030 20.00% Irrevocable contributions 32,500 22,000 Intergroup transactions (3,762) (3,985) Total Associates Total investments in associates and joint ventures The balances correspond to the financial statements of Banco Hipotecario S.A. and Banco de Crédito & Securitización S.A. prepared in accordance with the Central Bank of the Argentine Republic (“BCRA”) standards. For the purpose of the valuation of the investment in the Company, adjustments necessary to adequate the financial statements to IFRS have been considered. Amounts stated in US dollars (US$). Market value in NIS. 82 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities are as follows: Items (3) Amount of foreign currency (1) Prevailing exchange rate (2) Total as of Amount of foreign currency (1) Prevailing exchange rate (2) Total as of Assets Trade and other receivables US Dollar 13,312 9.322 124,090 10,979 8.988 98,681 Euros 1 10.404 6 - 10.005 3 Uruguayan Pesos 1,074 0.322 346 1,122 0.334 375 New Israel Shekel - - - 15,005 2.381 35,726 Receivables with related parties: US Dollar 4,134 9.422 38,953 4,053 9.088 36,830 Total trade and other receivables Investments in financial assets US Dollar 46,324 9.322 431,831 26,618 8.988 239,246 Pounds 626 14.134 8,854 721 14.134 10,196 New Israel Shekel 2,834 2.401 6,807 2,672 2.381 6,361 Investments with related parties: US Dollar 34,030 9.422 320,628 50,472 9.088 458,685 Total investments in financial assets Derivative financial instruments New Israel Shekel 149,737 2.401 359,591 95,936 2.381 228,415 Total derivative financial instruments Cash and cash equivalents US Dollar 71,249 9.322 664,181 33,541 8.988 301,463 Euros 110 10.404 1,143 109 10.005 1,094 Brazilian Reais 14 2.700 37 12 3.000 35 Swiss francs - 8.720 1 - 8.720 1 Uruguayan Pesos 34 0.322 11 24 0.334 8 New Israel Shekel 20 2.401 47 968 2.381 2,304 Pounds 1 14.134 11 2 14.134 32 Total cash and cash equivalents Total assets as of 09.30.15 Total assets as of 06.30.15 Liabilities Trade and other payables US Dollar 9,176 9.422 86,457 8,347 9.088 75,862 Uruguayan Pesos 208 0.323 67 63 0.335 21 Payables with related parties: US Dollar 24 9.422 222 32 9.088 289 Total trade and other payables Borrowings US Dollar 399,861 9.422 3,767,494 402,796 9.088 3,660,607 Borrowings with related parties: US Dollar 4,394 9.422 41,401 4,518 9.088 41,057 Total borrowings Derivative Financial Instruments New Israel Shekel 208,112 2.401 499,779 207,968 2.407 500,580 Total derivative financial instruments Provisions US Dollar 10 9.422 94 10 9.088 91 Total Provisions 94 91 Salaries and social security liabilities Uruguayan Pesos 329 0.323 106 587 0.335 197 Total Salaries and social security liabilities Total liabilities as of 09.30.15 Total liabilities as of 06.30.15 Considering foreign currencies those that differ from Company’s functional currency at each period/year-end. Exchange rate as of September 30 and June 30, 2015 according to Banco Nación Argentina records. The Company uses derivative instruments as complement in order to reduce its exposure to exchange rate movements (See Note 15). 83 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Subsequent events · In October 2015, the deposit made as collateral for potential expenses related to the sale of the Madison building was released and distributed among the participating parties as follows: the Group, through Rigby, received US$ 0.91 million; the buyer of the building received US$ 0.06 million, and the remaining balance was applied to expenses. · On October 30, 2015, the Company’s Annual Shareholders’ Meeting related to the fiscal year ended June 30, 2015, appointed the new members of the Supervising Commission and the Board of Directors; approved the Board of Directors’ compensation; decided not to compensate the members of the Statutory Auditor Committee; it approved the amount to be paid on account of the tax on personal assets of shareholders; entrusted the Board of Directors with the implementation of a new Service Sharing Agreement; approved the Board of Director’s power regarding the Global Corporate Note Issuance Program consisting of common corporate notes not convertible into shares, with or without collateral or collateralized by third parties, and for a maximum outstanding amount of up to US$ 300 million. It was decided to adjourn the meeting to November 26, 2015, for the consideration of the following matters: (i) allocation of the income for the year, (ii) special financial statements of merger / merger – split off. · On October 30, 2015, the Annual Shareholder's Meeting of our subsidiary IRSA CP corresponding to the fiscal year ended June 30, 2015, approved, among others, the following issues: (i) appropriate the sum of Ps. 283,580 to payment cash dividends; (ii) ratify the interim dividend approved by the Shareholder's Meeting dated June 13, 2015 in the amount of Ps. 298,5 million; (iii) approve the Director's fees in the amount of Ps. 76,440 and (iv) approve the increase in the amount of the Global Issuance Program of Non-Convertible Notes for a maximum outstanding amount up to US$ 500 million, for an additional amount of US$ 100 million. · On November 5, 2015, the Group through IRSA signed the transfer deed for the sale of the 7th and 8th floors of the Maipú 1300 building. The total price of the transaction was US$ 3.0 million. Such transaction generated a gain before tax of approximately Ps. 25.9 million. · On October 9, 2015, the Company granted a loan in the amount of US$ 40 million to Inversiones Financieras del Sur S.A. (“IFISA”). The term of the loan is one year calculated from the disbursement and will bear interest at a rate of 3% + LIBOR 1M, to be determined monthly. As collateral for the loan, 73,169,991 shares of IDBD which belong to IFISA were pledged. 84 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Subsequent events (Continued) IDBD On October 1, 2015, Dolphin and IFISA submitted to the court their reply to the Petition made by the Arrangement Trustees. Dolphin requested that the court reject the petition of the Arrangement Trustees based on the following grounds: (a) IFISA is not obliged to carry out Dolphin’s obligations under the Arrangement; (b) IFISA and any other company controlled by Eduardo Sergio Elsztain are eligible to engage as bidders of the Tender Offers, pursuant to the Agreement; and (c) the petition made by the Arrangement Trustees regarding the eligibility of the shares that would participate in the Tender Offers should be denied. Additionally. Dolphin stated that once the BMBY closing transaction has been completed, 106.6 million shares of IDBD in its hands would not participate as bidders in the Tender Offers, provided that such stocks are held by companies controlled by Eduardo S. Elsztain. On October 7, 2015, the Arrangement Trustees filed with the Court their reply to Dolphin and IFISA regarding the Petition of the Arrangement Trustees. The BMBY proceeding concluded on October 11, 2015 and IFISA acquired all ETH’s shares of stock held by IDBD (92,665,925 shares), at a share price of NIS 1.64. On closing the transaction, all the directors of ETH in IDBD submitted their irrevocable resignation to the Board, and the Shareholders’ Agreement ceased automatically in accordance with its own terms. Additionally, on the same date, Dolphin pledged additional shares as a performance bond for the Tender Offers, thereby increasing the number of pledged shares to 64,067,710. On October 19, 2015, Dolphin and IFISA filed with the court their reply to the Petition of the Arrangement Trustees, whereby, among other things, Dolphin stated that as buyer of the Tender Offers, it is not its intention to participate, and will not participate, as seller in the Tender Offers. However, according to Dolphin’s position, any other IDBD shareholder, including the companies controlled by Eduardo S. Elsztain, is entitled to act as bidder in the Tender Offers and, in addition, Dolphin is entitled to sell shares to third parties (including companies controlled by Eduardo S. Elsztain), and such shares sold are entitled to engage as bidders in the Tender Offers, all of this without abolishing Dolphin’s commitment in respect of 106.6 million shares held by Dolphin which would not participate in the Tender Offers provided that they are held by companies controlled by Eduardo S. Elsztain. 85 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Subsequent events (Continued) On October 20, 2015, the court issued a declaratory ruling ( declaratory remedies ) regarding the Petition of the Arrangement Trustees, stating that: - The shares in the hands of Dolphin and any other company controlled by Eduardo S. Elsztain are not entitled to participate as bidders in the Tender Offers - The shares held by Dolphin and/or companies controlled by Eduardo Sergio Elsztain, and which were or are transferred to third parties, will not be entitled to participate as bidders in the Tender Offers . - This remedy will not apply to the shares that were purchased from the minority shareholders in transactions carried out in the capital markets, which became held by IFISA . The court dismissed the petition of the Arrangement Trustees regarding the determination that IFISA was obliged to fulfill all the commitments made under the Arrangement’s terms and conditions, but ruled that Dolphin had violated its commitment to get IFISA to undertake to fulfill the same terms and conditions of the Agreement. Dolphin and IFISA reported to IDBD their intention to appeal the court’s ruling. On October 26, and after the court’s ruling of October 20, 2015 and its declaratory remedy, Dolphin and IFISA sent a letter stating that pursuant to their position and the details included therein: (a) the exception prescribed by the court whereby the shares that were purchased from minority shareholders and became held by IFISA is applicable to the 127,441,396 shares of IDBD held by IFISA, and to the 131,600 shares of IDBD held by Dolphin, which should be entitled to participate as bidders in the Tender Offers; and (b) regarding the 51,760,322 additional shares of IDBD held then by Dolphin, originating from purchases made to minority shareholders of IDBD, Dolphin and IFISA consider that pursuant to the court’s opinion, these shares cannot participate as bidders in the Tender Offers, only for as long as they remain in Dolphin’s possession, but Dolphin is not precluded from selling such shares to any third party, and in such case, that such third party should have the right to participate with such shares as bidder in the Tender Offers. On October 29, 2015, the Arrangement Trustees filed an urgent petition for presumed disobedience of the court order regarding Dolphin’s and IFISA’s obligation to follow the court orders of October 20, 2015, alleging that Dolphin’s and IFISA’s letter published by IDBD on October 27, 2015, reporting the number of shares purchased from IDBD’s minority shareholders in transactions carried out in the capital markets, was contrary to the court’s decision; and, therefore, that Dolphin and IFISA were acting in contempt of court. The Arrangement Trustees also stated that given that Dolphin and IFISA were deliberately disregarding the court’s decision, and in light of the damages caused daily to the public, including the creditors subject to the Arrangement, the court should impose a substantial fine to be defined by it, for each day that Dolphin and IFISA disregarded the court’s ruling. 86 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Subsequent events (Continued) On October 29, 2015, Dolphin and IFISA filed an appeal with the Supreme Court challenging the court ruling dated October 20, 2015, requesting also to hold a hearing for the appeal urgently. The appeal hearing was set for September 16, 2015. On November 2, Dolphin and IFISA submitted their reply to this petition, requesting that the court should reject the petition, on the ground that the Contempt of Court Ordinance is not applicable to declaratory remedies and that Dolphin and IFISA did not violate any court order. On November 4, the Arrangement Trustees submitted a replication to Dolphin and IFISA, and on November 5 the court decided to reject the petition to declare Dolphin and IFISA in contempt of court. However, the court stated that the interpretation of Dolphin and IFISA regarding the exception of the ruling dated October 20, 2015 contained in the letter sent by Dolphin and IFISA was contrary to the exception scope. On that same November 5, the Arrangement Trustees sent a letter to Dolphin and IFISA requiring that, after the court ruling issued on that same date, they should amend the letter and report to the Israel Securities Authority and IDBD that the Tender Offers would be offered by IDBD’s minority shareholders; and that Dolphin, IFISA and/or any other company under the control of Eduardo S. Elsztain should not act as bidders in the Tender Offers. And additionally, that any share transferred by them to any third parties should not be entitled to engage in the Tender Offers as bidders either. That same day, the Arrangement Trustees sent a letter to IDBD requesting them to amend the letter of Dolphin and IFISA on the same terms described above. The company is discussing the impact of the court’s decision dated October 20, 2015 on its financial statements, and its defense strategy; as well as the impact of the conclusion of the BMBY proceeding with IFISA as the buyer of ETH’ stocks. As of November 9, 2015, 33,825,397 IDBD’s shares of Dolphin are locked up under TASE regulations (lock-up provisions) until November 11, 2015 (inclusive), when such lock-up provisions expire. 87 Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS To the Shareholders, President and Directors of IRSA Inversiones y Representaciones Sociedad Anónima Legal address: Bolivar 108 – 1° floor Autonomous City Buenos Aires Tax Code No. 30-52532274-9 Introduction We have reviewed the unaudited condensed interim consolidated financial statements attached of IRSA Inversiones y Representaciones Sociedad Anónima and its subsidiaries (hereinafter “the Company”) which included the unaudited condensed interim consolidated statements of financial position as of September30,2015, and the unaudited condensed interim consolidated statement of income and comprehensive income for the three-month period ended September30,2015 and the unaudited condensed interim consolidated statement of changes in shareholders’ equity and unaudited condensed interim consolidated statement of cash flows for the three-month period ended September 30, 2015 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2015 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. Management responsibility The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with the International Financial Reporting Standards , adopted by the Argentine Federation of Professional Councils in Economic Sciences (FACPCE) as professional accounting standards and added by the National Securities Commission (CNV) to its regulations as approved by the International Accounting Standard Board (IASB) and, for this reason, is responsible for the preparation and presentation of the unaudited condensed interim consolidated financial statements mentioned in first paragraph according to the International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34). Our responsibility is to express a conclusion based on the review that we have performed with the scope detailed in paragraph “Scope of our review”. Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Scope of our review Our review was limited to the application of the procedures established in the International Standard on Review Engagements ISRE 2410 "Review of interim financial information performed by the independent auditor of the entity", which was adopted as a review standard in Argentina through Technical Resolution No.33 of the FACPCE as approved by the International Auditing and Assurance Standards Board (IAASB). A review of interim financial information consists of making inquiries of persons responsible for the preparation of the information included in the unaudited condensed interim consolidated financial statements , and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion on the consolidated statement of financial position, the consolidated statement of income , the consolidated statement of comprehensive income and consolidated statement of cash flow of the Company. Conclusion Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim consolidated financial statements mentioned in the first paragraph of this report have not been prepared in all material respects in accordance with the regulations of the International Accounting Standard No. 34. Report on compliance with current regulations In accordance with current regulations, we report about IRSA Inversiones y Representaciones Sociedad Anónima that: a) the unaudited condensed interim consolidated financial statements of IRSA Inversiones y Representaciones Sociedad Anónima are recorded in the "Inventory and Balance Sheet Book", and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and in the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of IRSA Inversiones y Representaciones Sociedad Anónima arise from accounting records carried in all formal respects in accordance with applicable legal provisions; c) we have read the Business Summary (“Reseña Informativa”) on which, as regards these matters that are within our competence, we have no observations to make; Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS d) at September 30, 2015, the debt of IRSA Inversiones y Representaciones Sociedad Anónima owed in favor of the Argentina Integrated Pension System which arises from accounting records and submissions amounted to Ps.65,951.86 which was no callable at that date. Autonomous City of Buenos Aires, November 11, 2015 PRICE WATERHOUSE & Co. S.R.L. (Socio ) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Eduardo A. Loiácono Public Accountant (UBA) C.P.C.E.C.A.B.A. T° 326 F° 94 ABELOVICH, POLANO & ASOCIADOS S.R.L. (Socio) C.P.C.E. C.A.B.A. T° 1 F° 30 Noemí I. Cohn Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. T° 116 F° 135 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Financial Statements as of September 30, 2015 and for the three-month periods ended September 30, 2015 and 2014 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Financial Position as of September 30, 2015 and June 30, 2015 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current Assets Investment properties 6 574,603 411,741 Property, plant and equipment 7 3,034 2,681 Trading properties 8 9,893 10,681 Intangible assets 9 52,319 52,334 Investments in subsidiaries, associates and joint ventures 5 2,758,213 3,315,254 Deferred income tax assets 20 230,603 282,727 Income tax and minimum presumed income tax credit 100,210 100,210 Trade and other receivables 12 2,354,603 2,248,027 Investments in financial assets 13 100,106 100,103 Total Non-current Assets Current Assets Trading properties 8 788 - Inventories 10 493 497 Trade and other receivables 12 177,876 215,434 Income tax and minimum presumed income tax ("MPIT") credit 12,833 13,231 Investments in financial assets 13 218,499 95,931 Cash and cash equivalents 15 49,007 3,469 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Share capital 574,874 574,451 Treasury stock 3,802 4,225 Inflation adjustment of share capital and treasury stock 123,329 123,329 Share premium 793,123 793,123 Additional paid-in capital from treasury stock 10,733 7,233 Cost of treasury stock (30,130) (33,729) Changes in non-controlling interest (14,258) (5,659) Reserve for share-based payments 61,055 63,824 Legal reserve 116,840 116,840 Special reserve 3,824 3,824 Cumulative translation adjustment 341,062 305,852 Retained earnings 245,248 520,940 TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 16 7,010 3,298 Borrowings 19 2,953,726 2,818,627 Provisions 18 2,740 1,253 Other Liabilities 5 327,956 583,074 Total Non-Current Liabilities Current Liabilities Trade and other payables 16 138,098 95,555 Derivative financial instruments 14 1,044 - Salaries and social security liabilities 17 1,137 1,549 Borrowings 19 957,057 849,646 Provisions 18 24,810 25,065 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. . Fernando A. Elsztain Director Acting as President 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Income for the three-month periods beginning on July 1 st , 2015 and 2014 and ended September 30 , 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Income from sales, rents and services 22 15,315 72,418 Income from expenses 22 3,295 16,746 Costs 23 (8,234) (24,893) Gross Profit Gain from disposal of investment properties 6 89,431 20,977 General and administrative expenses 24 (23,907) (20,338) Selling expenses 24 (5,708) (5,031) Other operating results, net 26 (3,801) (4,288) Profit from operations Share of profit of subsidiaries, associates, and joint ventures 5 (202,827) 83,154 (Loss) / Profit from operations before financial results and income tax Finance income 27 139,741 20,942 Finance cost 27 (225,802) (200,729) Other financial results 27 (669) (443) Financial results, net 27 (86,730) (180,230) Loss before income tax Income tax 20 (52,526) 44,743 (Loss) / Profit for the period (Loss) / Profit per share for the period: Basic (0.48) 0.01 Diluted (0.48) 0.01 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. . Fernando A. Elsztain Director Acting as President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Comprehensive Income for the three-month periods beginning on July 1 st , 2015 and 2014 and ended September 30 , 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Three months (Loss) / Profit for the period (275,692) 3,258 Other Comprehensive Income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment of subsidiaries, associates, and joint ventures 35,210 36,656 Other comprehensive income for the period (i) Total comprehensive (loss) / income for the period (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. . Fernando A. Elsztain Director Acting as President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the three-month periods ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share Capital Treasury Stock Inflation adjustment of Share Capital and Treasury Stock (2) Share premium Additional Paid-in Capital from Treasury Stock Cost of Treasury Stock Changes in non-controlling interest Reserve for share-based compensation Legal reserve Special reserve Cumulative translation adjustment Retained earnings Total Shareholders' equity Balance at June 30, 2015 574,451 4,225 123,329 793,123 7,233 116,840 3,824 Loss for the period - (275,692) (275,692) Other comprehensive income for the period - 35,210 - 35,210 Total comprehensive income / (loss) for the period - Changes in non-controlling interest - (8,599) - (8,599) Share–based compensation plan cancellations 423 (423) - - 3,500 3,599 - (7,099) - Reserve for share-based compensation - 4,330 - 4,330 Balance at September 30, 2015 574,874 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Related to CNV General Resolution N° 609/12. See Note 21. Includes Ps. 811 of inflation adjustment of Treasury Stock. See Note 21. . Fernando A. Elsztain Director Acting as President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the three-month periods ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share Capital Treasury stock Inflation adjustment of Share Capital and Treasury Stock (2) Share premium Additional Paid-in Capital from Treasury Stock Cost of Treasury Stock Changes in non-controlling interest Reserve for share-based compensation Legal reserve Special reserve Reserve for new development Cumulative translation adjustment Retained earnings Total Shareholders' equity Balance at June 30, 2014 - Profit for the period - 3,258 3,258 Other comprehensive income for the period - 36,656 - 36,656 Total comprehensive income for the period - Reserve for share-based compensation - 10,064 - 10,064 Changes in non-controlling interest - 4,904 - 4,904 Balance at September 30, 2014 - The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Related to CNV General Resolution N° 609/12. See Note 21. Includes Ps. 1,045 of inflation adjustment of Treasury Stock. See Note 21. . Fernando A. Elsztain Director Acting as President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Cash Flows for the three-month periods ended September 30 , 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash generated from the operations 15 107,899 6,585 Net cash generated by operating activities Investing activities: Capital contributions to subsidiaries, associates and joint ventures 5 (38,099) (2,916) Additions of investment properties 6 (199) (168,499) Proceeds from sale of investment properties 70,978 23,864 Additions of property, plant and equipment 7 (465) (380) Additions of intangible assets 9 - (28) Additions of investments in financial assets (193,861) (141,202) Proceeds from sale of investments in financial assets 222,549 138,711 Purchases of subsidiaries, associates and joint ventures (1,573) (1,094) Loans granted to subsidiaries, associates and joint ventures - (9) Net cash generated by (used in) investing activities Financing activities: Bank overdrafts, net 265,255 211,144 Proceeds from borrowings - 110,000 Payment of non-convertible notes (95,636) - Reissuance non-convertible notes 6,562 - Repurchase of non-convertible notes (120,514) - Dividends paid 21 - (48,179) Interest paid (175,002) (149,721) Payment of borrowings from subsidiaries, associates and joint ventures - (1,375) Proceeds from borrowings from subsidiaries, associates and joint ventures 2,077 10,689 Payment related to derivative financial instruments (4,593) (369) Net cash (used in) generated by financing activities Net Increase / (Decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the year 15 3,469 43,440 Foreign exchange gain on cash and cash equivalents 160 822 Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. . Fernando A. Elsztain Director Acting as President 6 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. General information and company’s business IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA” or the “Company”) was founded in 1943, primarily engaged in managing real estate holdings in Argentina since 1991. IRSA is a corporation incorporated and domiciled in Argentina. The registered office is Bolívar 108, 1st Floor, Autonomous City of Buenos Aires, Argentina. The Company owns, manages and develops, directly and indirectly through its subsidiaries, a portfolio of office and other rental properties in Buenos Aires. In addition, IRSA through its subsidiaries, associates and joint ventures manages and develops shopping centers and branded hotels across Argentina, and also office properties in the United States of America and Israel. These Unaudited Condensed Interim Separate Financial Statements have been approved for issue by the Board of Directors on November 11, 2015. 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements Basis of preparation The Unaudited Condensed Interim Financial Statements have been prepared in accordance with the Technical Resolution N° 26 of the Argentine Federation of Professional Councils of Economic Science (“FACPCE”, as per its Spanish acronym) and with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13 of the CNV. Such information is included in the Notes to these Unaudited Condensed Interim Separate Financial Statements according to IFRS. These Financial Statements should be read together with the annual separate financial statements of the Company as of June 30, 2015 prepared in accordance with the Technical Resolution N° 26. These Unaudited Condensed Interim Separate Financial Statements are presented in Argentine Pesos. These Unaudited Condensed Interim Separate Financial Statements corresponding to the three-month periods ended September 30, 2015 and 2014 have not been audited. The Company’s Management believes they include all necessary adjustments to fairly present the results of each period. The Company’s three-month periods ended September 30, 2015 and 2014 results do not necessarily reflect the proportion of the Company’s full-year results. 7 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) Significant accounting policies The principal accounting policies adopted for the preparation of these Unaudited Condensed Interim Financial Statements are consistent with those applied in the preparation of the information under RT 26 as of June 30, 2015, and are based on those IFRS in force as of June 30, 2015 (except for the accounting of investments in subsidiaries, associates and joint ventures, which are accounted for under the equity method as required in RT 26). In addition, the most significant accounting policies are described in the Annual Separate Financial Statements. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimates and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Separate Financial Statements, the main significant judgments made by Management in applying the Company’s accounting policies and the major sources of uncertainty were the same that the Company used in the preparation of financial statements as of and for the fiscal year ended June 30, 2015, save for changes in accrued income tax, provision for legal claims, allowance for bad debts and accrued supplementary rental. Comparative Information Balance items as of September 30, 2014 and June 30, 2015 shown in these financial statements for comparative purposes arise from financial statements then ended. Certain reclassifications have been made in order to present figures comparatively with those of this period. 8 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Acquisition and disposals Company’s Merger and Spin-off – Merger with Solares de Santa María S.A. and Unicity S.A., and Spin-off – Merger with E-Commerce Latina S.A. Pursuant to the previous merger and spin-off commitment undertaken on September 16, 2015, the following transactions were agreed upon: a) the “Takeover Merger” with Solares de Santa María S.A. (Solares) where Solares would be the acquired or target company and IRSA Inversiones y Representaciones Sociedad Anónima would be the acquirer; b) the “Takeover Merger” with Unicity S.A. (Unicity), where Unicity would be the acquired or target company and IRSA Inversiones y Representaciones Sociedad Anónima would be the acquirer; c) the spin-off of a 7.96% E-Commerce Latina S.A.’s (ECLSA) equity, which accounts for a 11.39% equity interest in Solares, in order for that interest to be subsequently merged into IRSA Inversiones y Representaciones Sociedad Anónima. ECLSA shall retain the ownership of all of its other rights, obligations, assets and liabilities. The Company’s annual shareholders’ meeting held on October 30, 2015 was adjourned until November 26, 2015, at which time the shareholders will consider the approval of all documents related to the merger and the spin-off-merger. The following table summarizes the effect the merger, and the spin-off
